Exhibit 10.2


[Execution Copy]





                                                


CELL TECHNOLOGY TRANSFER AND LICENSE AGREEMENT


dated as of October 31, 2012


between


FUELCELL ENERGY, INC.

and

POSCO ENERGY CO., LTD.




Confidential treatment requested as to certain portions of this exhibit marked
with an *. Such portions have been redacted and filed separately with the SEC.


                                





1



--------------------------------------------------------------------------------




I. DEFINITIONS
 
6


II. LICENSE GRANT
 
14


2.1 FCE Technology License
 
14


2.2 Grant of Distribution Rights
 
14


2.3 POSCO Technology License
 
15


2.4 (a) License to POSCO Energy Upon Expiration of the Term
 
15


2.4 (b) License to FCE Upon Expiration of the Term
 
16


2.5 Use of “FCE” Trademarks
 
16


2.6 Transfer of Technical Data
 
16


2.7 Joint Committee(s)
 
17


2.8 Regular Exchange of Technical Data
 
18


2.9 New Product Development and Improvements
 
18


2.10 Joint Development of New Application Technology and New Application
Products
 
18


III. OWNERSHIP OF INTELLECTUAL PROPERTY
 
18


3.1 Ownership of FCE Technology
 
18


3.2 Ownership of POSCO Technology
 
18


3.3 Jointly Developed Technology
 
19


IV. ROYALTIES
 
19


4.1 Royalty Payments.
 
19


4.2 No Other Royalties, Payments, Etc
 
20


4.3 Royalty Report.
 
20


4.4 Royalty Determination Firm
 
21


V. CUSTOMER RESPONSIBILITY
 
21


5.1 End User Warranty
 
21


VI. COVENANTS
 
21


6.1 POSCO Energy Obligations
 
21


6.2 FCE Obligations
 
22


6.3 DOE Approval
 
22


6.4 Other Third Party Approvals
 
22


6.5 Notification of Certain Matters
 
22


6.6 Obligations Relating to FCE Intellectual Property
 
22


6.7 Obligations Relating to POSOC Technology
 
23


6.8 DFC Technology
 
23


VII. REPRESENTATIONS AND WARRANTIES
 
23


7.1 Representations and Warranties of FCE
 
23


7.2 Representations and Warranties of POSCO Energy
 
25


VIII. TERM
 
26


8.1 Term
 
26


8.2 Extension
 
26


8.3 Effectiveness of this Agreement; Effective Date
 
26


IX. TERMINATION
 
26


9.1 Termination by Mutual Agreement
 
26




2

--------------------------------------------------------------------------------



9.2 FCE Termination by Material Breach of POSCO Energy.
 
26


9.3 POSCO Energy Termination by Material Breach of FCE.
 
27


9.4 Return of FCE Technology
 
28


9.5 Return of POSCO Technology
 
28


9.6 Survival
 
29


X. INDEMNIFICATION
 
29


10.1 POSCO Energy Obligations
 
29


10.2 FCE Obligations
 
30


10.3 Limitation of Damage
 
30


XI. CONFIDENTIAL INFORMATION
 
30


11.1 Obligations of the Parties
 
31


11.2 POSCO Affiliate
 
31


11.3 FCE and POSCO Energy Obligations
 
31


11.4 Non-Competition
 
31


XII. NOTICES
 
32


XIII. ENTIRE AGREEMENT
 
33


XIV. APPLICABLE LAW AND ARBITRATION
 
33


14.1 Governing Law
 
33


14.2 Efforts to Resolve by Mutual Agreement
 
33


14.3 ICC Arbitration
 
34


14.4 Waiver of Jury Trial
 
34


XV. MISCELLANEOUS
 
34


15.1 Amendment; Waiver
 
34


15.2 Severability
 
35


15.3 Government Information
 
35


15.4 Independent Contractors
 
35


15.5 Assignment
 
35


15.6 No Third Party Beneficiary
 
35


15.7 Headings
 
36


15.8 Right to Injunction; Specific Performance
 
36


15.9 Force Majeure
 
36


15.10 Counterparts
 
36


15.11 Bankruptcy Rights
 
36


XVI. SALES TARGETS
 
37




3



--------------------------------------------------------------------------------



Exhibits:
 
Exhibit A:
CTTP
Exhibit B:
Form of DOE Approval
Exhibit C:
List of FCE Patents
Exhibit D:
Sales Targets
 
 
Schedules:
 
Schedule A:
POSCO Affiliates
Schedule B:
Countries of Asia Market and Non-Asia Market
Schedule C:
FCE Previously Granted Distribution Rights
Schedule D:
FCE Third Parties under a Confidentiality Agreement
Schedule E:
Roadmap




4



--------------------------------------------------------------------------------





THIS CELL TECHNOLOGY TRANSFER AND LICENSE AGREEMENT (this “Agreement”) is made
and entered into this 31st day of October, 2012, by and between FUELCELL ENERGY,
INC., a Delaware corporation having a place of business at 3 Great Pasture Rd.,
Danbury, CT 06813, U.S.A. (“FCE”) and POSCO ENERGY CO., LTD. (formerly POSCO
POWER), a Korean corporation having a place of business at POSCO Center, 440
Teheran-ro, Gangnam-gu, Seoul 135-777, Korea (“POSCO Energy”).
RECITALS:
A. POSCO Energy and FCE are parties to a series of agreements identified as
follows (collectively, the “Transaction Agreements”):
(i)
the Alliance Agreement, dated as of February 7, 2007;

(ii)
the Technology Transfer, Distribution and Licensing Agreement, dated as of
February 7, 2007, (the “TTA”); and

(iii)
the Stack Technology Transfer and License Agreement dated as of October 27, 2009
(the “STTA”).

B. The Parties entered into a Securities Purchase Agreement dated as of April
30, 2012;
C. The Parties simultaneously herewith, agree and acknowledge that the CTTP
(defined below) attached hereto as Exhibit A, shall be a part of this Agreement.
D. FCE has developed technology for the conversion of gaseous methane based
fuels into electricity using Molten Carbonate Fuel Cell (“MCFC”) technology
known as the “Direct FuelCell®” (DFC®).
F. FCE wishes to grant a license of FCE Technology (defined below) to POSCO
Energy and/or POSCO Affiliates and transfer FCE Technology and provide technical
assistance and support to POSCO Energy. POSCO Energy wishes to accept such a
license and receive FCE Technology, technical assistance and support, all in
accordance with the terms of this Agreement and other Transaction Agreements
(defined above), as applicable.
G. FCE shall provide necessary information and supports to POSCO Energy and
POSCO Affiliates to have the proper technology, know-how, system and
organization related to customer service.
H. The transfer of technology as described in this Agreement is in addition to
the Transaction Agreements, and does not supersede those separate agreements,
which remain in full force and effect. The Previous licenses granted for
assembly of DFC Cells into DFC Modules, and integration of DFC Modules with BOP
into DFC Plants, shall continue as established by the Transaction Agreements.
During the process of such technology transfer,

5



--------------------------------------------------------------------------------



FCE shall exercise good faith and commercially reasonable efforts for POSCO
Energy to understand the design process of DFC Cells using the information to be
provided under this Agreement as well as the information having been provided
under the Transaction Agreements.
I. POSCO Energy, together with the POSCO Affiliates (defined below), wishes to
engage in the manufacture of fuel cell core components using FCE’s DFC
Technology (hereafter “DFC Cells”) pursuant to the terms and conditions of this
Agreement and to the technical plans in the CTTP and other attachments to this
Agreement, and to continue in the commercialization of the DFC technologies in
the Asia Market (defined below).
J. POSCO Energy wishes to grant a license of the POSCO Technology (defined
below) to FCE for the purpose of allowing FCE to further improve and modify the
DFC Cell technologies developed by FCE, in accordance with the terms of this
Agreement and the other Transaction Agreements, as applicable.
K. The Parties acknowledge that DFC Cell manufacturing in Korea (defined below)
under the license granted herein by FCE may achieve, among other things, cost
reduction, product improvement, lead time improvement and service quality
improvement. It is thus intended that POSCO Energy will engage, directly or
indirectly through one or more POSCO Affiliates or independent third parties, in
DFC Cell manufacturing in Korea on terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth below and intending to be legally bound, the parties agree as follows:
I. DEFINITIONS
As used in this Agreement, the following terms shall have the following
respective meanings which are intended to define the scope of this
Agreement:    
“Actual Losses” means all actual losses, costs, payments, and expenses arising
out of or relating to a material breach of any representation or warranty or
material failure to perform any obligation or undertaking to be performed under
this Agreement.
“Additional Term” shall have the meaning set forth in Section 8.2.
“Applicable Laws” shall mean all applicable laws, treaties, ordinances,
judgments, decrees, injunctions, writs, orders, rules, regulations,
interpretations and permits of any Governmental Authority.
“Asia Market” shall mean those countries listed on Schedule B(I) hereunder.
“Balance of Plant” or “BOP” shall mean all subsystems for operation and
generation of electrical power by DFCs in one or more stacks and including, but
not limited to, fuel pre-treatment boilers, water recovery, fuel exhaust burner,
inverter, control system, utility

6



--------------------------------------------------------------------------------



interface and start-up and stand-by equipment. For the avoidance of doubt, BOP
shall mean all components of the DFC Power Plant other than the Fuel Cell Stack
Module.
“Cell Technology Transfer and License Agreement” shall mean this Agreement.
“Cell Technology Transfer Program” or “CTTP” shall mean that certain document
containing the detailed terms and schedules relating to the transfer by FCE of
FCE Technology, including the scope of assistance and support provided, to POSCO
Energy and POSCO Affiliates, as applicable, it being understood and agreed that,
the CTTP shall be a part of this Agreement, as Exhibit A attached hereto.
“Dispute” shall have the meaning set forth in Section 14.2.
“DFC” shall mean FCE’s proprietary Direct FuelCell MCFC Technology, which
includes, without limitation, any MCFC know-how and technology owned or
controlled by FCE or any affiliate thereof.
“DFC Cells” shall have the same meaning as Repeating Components or RC as defined
hereunder.
“DFC Components” means a quantity of Repeating Components (RC), Non-Repeating
Components (NRC) and Module Components from which a complete Fuel Cell Stack
Module may be assembled.
“DFC Module Kit” shall mean a set of components comprised of Module Components,
NRC, and RC, which are manufactured wholly by FCE, in sufficient quantity for
the subsequent assembly and conditioning by POSCO Energy of a complete Fuel Cell
Stack Module.
“DFC Power Plant” shall mean the MCFC power plant comprising the Fuel Cell Stack
Module and the BOP, and shall specifically exclude items of equipment such as
foundations, structures, enclosures, transmission/distribution lines and
interconnections, fuel lines, fuel preparation and clean-up equipment water
drainage/removal, computer hardware and software and any other items related to
the foregoing.
“DOE Approval” shall mean the necessary consent or approval from the U.S.
Department of Energy, in form substantially similar to the form of DOE Approval
set forth in Exhibit B attached hereto.
“Duplicate Royalties” shall have the meaning set forth in Section 4.1(c).
“Effective Date” shall mean the date upon which all the conditions set forth in
Section 8.3 have been satisfied or waived by POSCO Energy.
“FCE Affiliates” shall mean those entities controlled by, or under common
control with FCE as set forth in Schedule A.

7



--------------------------------------------------------------------------------



“Fuel Cell Stack” shall be comprised of RC and NRC as defined herein below.
“Fuel Cell Stack Module” shall mean the Module Components and the Fuel Cell
Stack.
“Fuel Cell Component Assembly” shall mean a single complete fuel cell package
assembled from RC.
“FCE Product Line” shall mean the Repeating Components, DFC Cells, Fuel Cell
Component Assembly, Non-Repeating Components, Fuel Cell Stack, Module
Components, Fuel Cell Stack Module, DFC Module Kit, DFC, DFC Components, MCFC,
DFC Products, FCE Products, DFC Power Plant, and the Balance of Plant.
“FCE Products” shall mean DFC Power Plants which include, without limitation,
currently designated DFC300, DFC1500 and DFC3000, respectively, and any product
that is a modification or improvement of DFC300, DFC1500 and DFC3000, regardless
of how designated by FCE, which are made available, or in the future may be made
available, for commercial use or sale by FCE during the Term.
“FCE Know-How” shall mean all technical information, know-how, inventions
(whether patented or not), trade secrets, version-up histories, and other
technical, engineering and design information and data, as and when it becomes
available, related to (a) the FCE Product Line, (b) the manufacture of FCE
Product Line, and (c) access to and use thereof, including, without limitation,
technical information, know-how, inventions (whether patented or not), and other
technical, engineering and design information and data, detailed drawings, and
bills of material. FCE Know-How shall, without limitation, include:
(i)
the technology and know-how to manufacture RC, including but not limited to raw
materials, anode, cathode, matrix, flow corrugation, bipolar plate, electrolyte,
reforming unit, unitization/assembly of cell packages; 

(ii)
the technology and know-how relating to RC Manufacturing Facilities, and RC
Assessment, RC Repair, and RC Production Management, Work Progress Management,
Quality Control, and RC Quality Assurance, Inspection and Testing Protocols, and
RC Design, Stack Design and Diagnosis, as defined hereunder;

(iii)
any improvements and/or derivations of the FCE Product Line, which, for the
avoidance of doubt, includes any portion of the New Applications Technology that
constitutes improvements and/or derivations to the DFC Cells;

(iv)
all technical information, know-how and other technical, engineering and design
information and data, as available and/or currently used by FCE, including all
information and know-how provided by third parties to FCE


8



--------------------------------------------------------------------------------



except as subject to appropriate confidentiality agreements, related to RC, NRC
and Fuel Cell Stack Module of New Application Technology;
(v)
the New Technology;

(vi)
all technical information, know-how and other technical, engineering and design
information and data, as available and/or currently used by FCE, including all
information and know-how provided by third parties to FCE except as subject to
appropriate confidentiality agreements, related to RC manufacturing facility,
including but not limited to design, operation control, management, maintenance,
repair, and tooling;

(vii)
all technical information, know-how and other technical, engineering and design
information and data, as available and/or currently used by FCE, including all
information and know-how provided by third parties to FCE except as subject to
appropriate confidentiality agreements, related to RC manufacturing production 
and work process management, including but not limited to process and quality
control, process and production management, scheduling, safety management,
problem tracking, root cause analysis, and improvement;

(viii)
all technical information, know-how and other technical, engineering and design
information and data, as available and/or currently used by FCE, including all
information and know-how provided by third parties to FCE except as subject to
appropriate confidentiality agreements, related to RC quality management,
including but not limited to quality control methodology, quality control chart,
quality assurance, supplier quality management, critical to quality, critical to
process, critical to factor, and  failure mode and effect analysis;

(ix)
all technical information, know-how and other technical, engineering and design
information and data, as available and/or currently used by FCE, including all
information and know-how provided by third parties to FCE except as subject to
appropriate confidentiality agreements, related to the RC materials, parts, and
components; the RC design, manufacturing, Assessment, Repairing and Quality
Improvement; the Stack and/or Stack Module design, control and assessment. For
the avoidance of doubt, the Stack and/or Stack Module design shall include, but
not be limited to the design of a new DFC stack module when changes in the power
output, the number of cells/stack, the number of stacks/module, and/or
layout/configuration of the present stack (module) are required,

(x)
all technical information, know-how and other technical, engineering and design
information and data, as available and/or currently used by FCE, including all
information and know-how provided by third parties to FCE except as subject to
appropriate confidentiality agreements, related to the


9



--------------------------------------------------------------------------------



Stack and/or Stack Module service including but not limited to the Stack and/or
Stack Module control and operation; monitoring, evaluation, diagnosis, post
analysis, root cause analysis, improvement, proposing corrective actions;
repair, maintenance; tooling, spare part planning, warehousing; repair facility
design and operation; disposal, recycling and reclaiming;
(xi)
All technical information, know-how and other technical, engineering and design
information and data related to the evaluation and assessment including but not
limited to the standard procedure, technology, equipment, facilities and
methodologies for RC, NRC, single cell, sub-scale Stack, short Stack, full
Stack, and Stack Module; and

(xii)
All technical information, know-how and other technical, engineering and design
information and data, as available and/or when it becomes available, which were
not fully transferred under STTP due to the limitation of access to RC related
technology or information.

It is further understood and agreed that FCE Know-How shall not include SOFC; or
information and data which is subject to restriction on disclosure by a third
party as set forth in Schedule D, provided, however, that FCE shall exercise
commercially reasonable good faith efforts to obtain the consent needed to make
such information available to POSCO Energy. Regardless of the disclosure of the
information by a third party as set forth in Schedule D, POSCO Energy shall have
a right to contact and purchase necessary goods directly from a third party
without prior consent of FCE provided that such contact and purchase is in
conformance with the procedures relating to supply chain contained in the CTTP
Section C. It is further understood, for purposes of Section 2.1, that FCE
Know-How shall not include the New Application Technology except for that which
is set forth in subsection (iii) and (iv) of this definition. The detailed
contents of FCE Know-How and the specific methods of technology transfer will be
reflected in the CTTP.
“FCE Patents” shall mean the letters, patents, and any applications for letters
patent which have a “Convention Date” under the International Convention for the
Protection of Industrial Property prior to the earlier of the expiration or
termination date of this Agreement and which are owned or acquired by FCE or in
which FCE has or acquires a licensable interest (including without limitation
any U.S. or non-U.S. patents and patent applications that are counterparts
thereof, and/or any divisions, continuations, continuations-in-part or reissues,
reexaminations, renewals, substitutions, extensions, supplementary protection
certificates in respect thereof) and which relate to the technology being
licensed hereunder to POSCO Energy as listed in Exhibit C attached hereto.
“FCE Technology” shall mean FCE Patents and FCE Know-How.
“Force Majeure” shall mean unforeseen circumstances beyond the reasonable
control and without the fault or negligence of either Party and which such Party
is unable to prevent or provide against by the exercise of reasonable diligence
including, but not limited to, acts

10



--------------------------------------------------------------------------------



of God, any acts or omissions of any civil or military authority, earthquakes,
strikes or other labor disturbances, wars (declared or undeclared), terrorist
and similar criminal acts, epidemics, civil unrest and riots.
“Governmental Authority” shall mean any supranational, national, federal, state,
municipal or local government or quasi-governmental or regulatory authority
(including a national securities exchange or other self-regulatory body),
agency, court, commission or other similar entity, domestic or foreign.
“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Initial Term” shall have the meaning set forth in Section 8.1.
“Joint Diagnosis Committee” shall mean a committee to be formed by the Parties
as set forth in Section 2.7 below.
“Korea” shall mean Republic of Korea.
“Korean Company” shall include any corporation, company or entity established
under the laws of the Korea, including any Subsidiary thereof, wherever located
or established, other than POSCO Energy and POSCO Affiliates.
“MCFC” shall mean molten carbonate fuel cell.
“Module Components” shall mean parts and component of the Fuel Cell Stack Module
other than Fuel Cell Stack, necessary to assemble a Fuel Cell Stack Module,
including but not limited to the catalytic oxidizer, mixer/eductor, stack
enclosure vessel, enclosure insulation, flex hoses and instrumentation tubing.
“New Technology” shall mean innovations made by FCE during the Term using molten
carbonates as electrolyte and resulting in increases to the rated power output,
efficiency, and/or stack life as set forth in the roadmap attached hereto in
Schedule E (hereafter the “Roadmap”), and any other improvements to rated power
output, efficiency, and/or stack life which are not presently included on the
Roadmap but which are made by FCE during the Term; it being acknowledged and
understood by the Parties that the Roadmap represents FCE’s plans as of the
Effective Date, the fulfillment of which shall be subject to available funding,
facilities, equipment, and personnel, and to technical achievements which may be
beyond the reasonable control of FCE and, further, that failure to achieve the
results indicated in the Roadmap shall in no way diminish or reduce FCE’s rights
to the privileges outlined in this Agreement, including compensation; and any
other improvements and innovations which result in cost savings and/or cost
reductions in the FCE Product Line.
“New Application Products” shall mean, as currently designated by FCE, the
DFC/T®, the DFC/H2®, the DFC-ERG®, products related to the building application
(as described in the Joint Development Agreement dated November 23, 2010), the
maritime

11



--------------------------------------------------------------------------------



shipping application, and any modifications and derivations in whole or in part
thereof, regardless of designation and future products developed by FCE without
the participation of POSCO Energy.
“New Application Technology” shall mean all technical information, know-how,
inventions (whether patented or not) or trade secrets, which relate to the New
Application Products.
“Non-Asia Market” shall mean those countries listed on Schedule B(II) hereunder.
“Non-Repeating Components” or “NRC” means parts and components necessary for the
assembly of the Fuel Cell Stack other than RC, including but not limited to
supporting hardware, manifolds, instrumentation, assembly and compression
hardware.
“Party” shall mean FCE or POSCO Energy, or when used in the plural, FCE and
POSCO Energy.
“Person” shall mean any natural person, firm, partnership, association,
corporation, company, joint venture, trust, business trust, Governmental
Authority or other entity.
“POSCO Affiliate” shall mean each of those entities controlled by, or under
common control with, POSCO Energy, which may receive all or part of the FCE
Technology in connection with this Agreement, and which are listed in Schedule
A, it being understood and agreed that additional entities may be added as
mutually agreed by the Parties.
“POSCO Cells” shall mean Fuel Cell Component Assemblies manufactured by POSCO
under license from FCE.
“POSCO Modules” shall mean Fuel Cell Stack Modules manufactured by POSCO under
license from FCE. .
“POSCO Cells Net Sales” shall mean the revenues generated from the sales by
POSCO Energy or POSCO Affiliate of the POSCO Modules; less the POSCO Cells Net
Sales Adjustments, all determined in accordance with Section 4.1(c) below.
“POSCO Cells Net Sales Adjustments” shall include (a) any Duplicate Royalties
amount, and (b) any costs or expenses incurred for DFC Components, DFC Module
Kits, or any components or parts for the POSCO Cells, purchased by POSCO Energy
and/or any POSCO Affiliate from FCE.
Further, sales and purchases, by and between POSCO Energy and any POSCO
Affiliate to effect the sales of POSCO Cells to customers shall be excluded from
the revenues to be counted for the purpose of POSCO Cells Net Sales only to the
extent such POSCO Cells are not put into use or operation by such POSCO
Affiliate. If such POSCO Cells are subsequently resold to third parties, such
subsequent sale to the third party shall be included for the revenues to be
counted for the purpose of POSCO Cells Net Sales.

12



--------------------------------------------------------------------------------



“POSCO Parts” shall mean any parts or components of POSCO Products.
“POSCO Products” shall mean any products that are manufactured by POSCO Energy,
regardless of designation, which are the same as, or a modification or
derivation in whole or in part of FCE Products.
“POSCO Technology” shall mean all inventions, know-how, trade secrets, data or
information arising, during the Term, by POSCO Energy and POSCO Affiliates and
(i) by any employee of POSCO Energy or POSCO Affiliate or (ii) by POSCO Energy
or POSCO Affiliate vendors, subcontractors, consultants or suppliers (but only
to the extent that POSCO Energy or POSCO Affiliate has obtained rights thereto),
derived from or based on the FCE Technology, including, without limitation,
technical information, know-how, inventions (whether patented or not), trade
secrets, and other technical, engineering and design information and data,
detailed drawings, bill of material, system analytical models, system operating
software, manufacturing plant data, vendor qualification and selection
procedures, and quality assurance procedures.
It is further understood and agreed that POSCO Technology shall not include
information and data which is subject to restriction on disclosure by a third
party, provided, however, that POSCO Energy shall exercise commercially
reasonable good faith efforts to obtain the consent needed to make such
information available to FCE.
“Repeating Components” or “RC” shall consist of discrete fuel cell packages
composed of active fuel cell components, which include but are not limited to
anodes, cathodes, current collector plates, and matrices.
“Royalty Determination Firm” shall have the meaning set forth in Section 4.4.
“SOFC” shall mean solid oxide fuel cell.
“Subsidiary” shall mean, with respect to any Person (for the purposes of this
definition, the “parent”), any other Person (other than a natural person),
whether incorporated or unincorporated, of which at least a majority of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions is directly or indirectly owned by the parent or by one or more of its
respective Subsidiaries or by the parent and any one or more of its respective
Subsidiaries.
“Term” shall have the meaning set forth in Section 8.2.
“Transaction Agreements” shall have the meaning set forth in the Recitals.
“Upfront Payment” shall have the meaning set forth in Section 4.1(a).
To the extent such terms are defined by reference to the other Transaction
Agreements, for purposes hereof, such terms shall continue to have their
original definitions notwithstanding

13



--------------------------------------------------------------------------------



any termination, expiration or amendment of such agreements except to the extent
the Parties hereto agree to the contrary herein.
II.    LICENSE GRANT
2.1    FCE Technology License.
(a)    During the Term, and subject to the terms of this Agreement, FCE hereby
grants to POSCO Energy and POSCO Affiliates, subject to FCE’s prior separate
approval for each POSCO Affiliate, an exclusive right and license to make, have
made, use and sell the POSCO Parts, POSCO Products, POSCO Modules, POSCO Cells
and POSCO Modules (incorporating POSCO Cells) incorporating the FCE Technology,
including without limitation, the right to construct, assemble, manufacture,
import and export, maintain, service and/or repair POSCO Parts, POSCO Products,
POSCO Modules, POSCO Cells, POSCO Modules (incorporating POSCO Cells) and
manufacturing facilities thereof in the Asia Market as set forth in Schedule
B(I).
(b)    The rights and licenses granted to POSCO Affiliates hereby are subject to
the execution by POSCO Affiliates of confidentiality agreements substantially
similar to the terms and conditions set forth in Article XI of this Agreement.
(c)    At the request of POSCO Energy, and upon consent by FCE, FCE may
designate any POSCO Affiliate indicated by POSCO Energy as an additional
licensee under this Agreement, subject to POSCO Energy providing reasonable
business justification and rationale for its request to designate the named
POSCO Affiliate and such POSCO Affiliate shall provide its written concurrence
that this Agreement shall govern the POSCO Affiliates’ duties, responsibilities
and performance as a licensee hereof.
(d)    Manufacturing pursuant to the license granted hereunder in the Asia
Market outside Korea, shall require the development of business plans, quality
procedures and provisions for the protection of intellectual property. The
parties shall mutually agree to such plans, procedures and provisions. However,
manufacturing of Balance of Plant in the Asian Market outside of Korea shall
require FCE’s prior review of plans, procedures and provisions, but not consent.
2.2    Grant of Distribution Rights.
(a)    During the Term, and subject to the terms of this Agreement and U.S.
export law, FCE hereby grants to POSCO Energy and POSCO Affiliate, as
applicable, an exclusive right to distribute, sell, import, export, install,
commission, service and/or repair POSCO Cells, POSCO Modules (incorporating
POSCO Cells), POSCO Modules, POSCO Products, FCE Product Line and/or other
products incorporating FCE Technology, in the Asia Market.
(b)    During the Term, and subject to the terms of this Agreement and U.S.
export law, FCE hereby grants to POSCO Energy and POSCO Affiliate, as
applicable, a non-exclusive right to distribute, sell, import, export, install,
commission, service and/or repair

14



--------------------------------------------------------------------------------



POSCO Cells, POSCO Modules (incorporating POSCO Cells), POSCO Modules, POSCO
Products, FCE Product Line and/or other products incorporating FCE Technology in
the Non-Asia Market as set forth in Schedule B(II).
(c)    During the Term of this Agreement and provided this Agreement remains
valid and in good standing, and subject to compliance with U.S. export law, FCE
shall not directly or indirectly (i) in any way extend the term of any
distribution rights granted to any third parties prior to the date hereof upon
expiration or termination thereof; or (ii) distribute, make, sell, maintain,
export/import, service and/or repair the FCE Product Line, the New Application
Products or any products incorporating the FCE Technology or the New Application
Technology to: (x) any Person in the Asia Market, other than POSCO Energy or the
POSCO Affiliate, or (y) any Person which, in its reasonable judgment after due
inquiry, may have an intention to distribute, make, sell, maintain,
export/import, service and/or repair the FCE Product Line, the New Application
Products or any products incorporating the FCE Technology or the New Application
Technology in the Asia Market.
(d)    A list of all distribution rights granted by FCE prior to the date hereof
is set forth in Schedule C attached hereto.
(e)    For the avoidance of doubt, the rights under this Section 2.2 includes
products incorporating the licensed technology under the Transaction Agreements.
2.3    POSCO Technology License. During the Term, and subject to the terms of
this Agreement, POSCO Energy hereby grants to FCE and FCE Affiliate(s) a
non-exclusive, non-assignable, non-sublicensable and paid-up license to use,
manufacture, have manufactured and sell FCE Products that incorporate POSCO
Technology provided, however, that for application in the Asia Market and the
Non-Asia Market, (i) FCE and FCE Affiliate(s) shall agree with POSCO Energy
regarding further non-competition agreement following the execution of this
Agreement and (ii) POSCO Energy’s prior written consent shall be required before
they take any actions allowed hereby. Notwithstanding the foregoing, the Parties
agree that FCE may sub-license the POSCO Technology to a third party for the
sole purpose of further developing and improving the FCE Technology, with prior
written consent of POSCO Energy, provided that any such development or
improvement shall be transferred to POSCO Energy and that the third party shall
not use or commercialize the POSCO Technology, without the prior written consent
of POSCO Energy, which consent shall be given at POSCO Energy’s sole discretion.
The Parties agree that any sub-licensed rights granted by FCE to third parties
are subject to the execution by such third parties of confidentiality agreements
substantially similar to the terms and conditions set forth in Article XI of
this Agreement.
2.4    (a) License to POSCO Energy Upon Expiration of the Term. Upon expiration
of the Term, FCE hereby agrees to continue and extend the grant and license to
POSCO Energy of all rights set forth under Sections 2.1 and 2.2 of this
Agreement, subject to the payment by POSCO Energy to FCE of royalties to be
mutually determined by the Parties

15



--------------------------------------------------------------------------------



upon such expiration through commercially reasonable good faith efforts;
provided, that in the absence of an agreed royalty determination within the
sixty (60) day period immediately following the initial request by either Party
to determine the royalties, the Parties will submit to binding determination in
accordance with Section 4.4. Such determination shall take into account any
compensation owed by FCE to third parties.
(b)    License to FCE Upon Expiration of the Term. Upon expiration of the Term,
POSCO Energy hereby agrees to continue granting to FCE on a non-exclusive basis
all rights set forth under Section 2.3 of this Agreement, subject to the payment
by FCE to POSCO Energy of royalties to be mutually determined by the Parties
upon such expiration through commercially reasonable good faith efforts, taking
into consideration the contribution of each Party to the POSCO Technology;
provided, that in the absence of an agreed royalty determination within the
sixty (60) day period immediately following the initial request by either Party
to determine the royalties, the Parties will submit to binding determination in
accordance with Section 4.4, provided that any sublicensing or resale to any
Korean Company by FCE shall be subject to POSCO Energy’s consent in its sole
discretion.
2.5    Use of “FCE” Trademarks. During the Term, FCE grants POSCO Energy the
right to use “FCE” marks, in connection with the labeling, advertising or sale
of POSCO Cells and/or POSCO Modules (incorporating POSCO Cells), that POSCO
Cells and/or POSCO Modules (incorporating POSCO Cells) made by POSCO Energy are
“manufactured under license of FUELCELL ENERGY, INC., U.S.A.”, or any other
similar statement, to the extent that such is, in fact, the case. In addition,
FCE hereby grants to POSCO Energy a non-exclusive fully paid-up license and
right to use, consistent with the terms of this Agreement, any and all
trademarks and trade names owned by FCE and subject to appropriate provisions
concerning protection of trademarks and trade names, including quality control.
2.6    Transfer of Technical Data. FCE hereby agrees to provide POSCO Energy,
upon completion of payment obligations described in Section 4.1(a)(i) hereunder,
technical data and other information existing in documented form as of the
Effective Date, relating to the FCE Technology in accordance with the terms of
the CTTP. FCE hereby agrees that it will supply or cause to be supplied to POSCO
Energy and POSCO Affiliates, as applicable, free of any charges, except as
indicated in the CTTP, full up-to-date information, to the extent available in
documented form of FCE Technology in a form (e.g., drawings, standard operating
procedures, blueprints, written memoranda, training of employees or personal
consultation, upon FCE’s prior consent, participation of POSCO Energy’s
technologist/engineers in the projects currently conducted by FCE, and/or
projects jointly conducted by technologists/engineers of both companies) or
other visual forms in a commercially reasonable manner and form that will
satisfactorily and expeditiously accomplish the transfer of FCE Technology to
POSCO Energy. FCE will supply all such information in a reasonably usable and
understandable form and in the English language using U.S. Customary Units of
Measure. FCE further agrees that POSCO Energy may reasonably request information
or explanations from FCE relating

16



--------------------------------------------------------------------------------



to the FCE Technology being transferred herein. Upon such reasonable request,
FCE will supply or cause to be supplied to POSCO Energy and POSCO Affiliates, as
applicable, such information or explanations which will be in a reasonably
understandable form and included in the transactions contemplated hereby. POSCO
Energy may transfer to POSCO Affiliates the technical data described in this
Section, for the purpose, and subject to limitations, set forth in Section
2.1(c).
2.7    Joint Committee(s). The Parties shall form one or more joint
committee(s)  consisting of at least two members selected from time to time by
each of FCE and POSCO Energy, for the purposes of developing, as described in
detail in the CTTP (“Joint Committee(s)”): (i) an integrated Global Supply Chain
strategy in support of collective business growth and both companies’ DFC Cell
Manufacturing Operations, following the framework and procedures contained in
the CTTP, as indicated in Section 2.7 (a) below (hereafter the “Integrated
Global Supply Chain Plan”), (ii)  a plan for executing the FCE Know-How
technology transfer in accordance to the CTTP (hereinafter the “CTTP Transfer
Plan”), (iii)  a plan for the construction, equipment procurement,
facilitization, troubleshooting, shakedown and initial operation of a facility
for the manufacture of DFC Cells in Korea pursuant to the terms of this
Agreement (the “Facility Construction Plan”), (iv) a plan for stack monitoring,
diagnosis, and repairing for abnormal status and failure, and for organizing
Joint Diagnosis Committee for DFC Power Plants.
(a)      The Integrated Global Supply Chain Plan shall include, but not be
limited to, a mutually agreed plan to: (i) reduce RC material supply risk; (ii)
ensure long term security of supply for both companies; (iii) avoid short term
supply disruptions; (iv) lower direct and indirect costs; (v) improve direct
material quality; (vi) reduce inventory and lead times; (vii) leverage both
companies’ overall strengths to optimize the value chain; and (viii) ensure
compliance with third party confidentiality agreements; and (ix) localize NRC
components including FCE BUY (category III) based on NRC Localization Joint Plan
dated April 24, 2012.
 (b)
The CTTP Transfer Plan shall include, but not be limited to the plans to:  (i)
draft and finalize the initial CTTP draft to be completed by the Effective Date
of this Agreement, (ii) monitor the transfer progress in view of the CTTP as
jointly deemed necessary, (iii) modify or update the CTTP, and (iv) assist and
function as the communication channel between the Parties.

(c)       The Facility Construction Plan shall include, but not be limited to,
the plans to construct, procure equipment for, install equipment into, initially
operate, troubleshoot and shakedown the facility for the manufacture of DFC
Cells in Korea, including detailed roles and responsibilities for each Party. 
(d)      The Stack Diagnosis Plan shall include, but is not limited to: (i)
making the standard diagnosis and repair methodology in the event of DFC stack
module failure. Joint Committee shall monitor and diagnose the DFC stack module

17



--------------------------------------------------------------------------------



condition, life and failure, execute root cause analysis, and propose corrective
actions, (ii) developing product quality improvement program.
(e)
The Fuel Cell Stack technology transfer shall include, but is not limited to
transfer of FCE Know-How related to: (i) stack design technology, (ii) design of
new DFC stack modules, without limitation, when changes in the power output, the
number of cells/stack, the number of stacks/module, and/or layout/configuration
of the present stack (module) are required.

2.8    Regular Exchange of Technical Data. During the Term, the Parties shall
exchange on a regular basis certain reasonably available technical data in
connection with the performance of this Agreement, in accordance with the terms
of the CTTP.
2.9    New Product Development and Improvements.FCE acknowledges that POSCO
Energy will be making efforts to develop new products and improve the FCE
Technology and agrees to provide POSCO Energy with technical and related
information reasonably necessary and to the extent reasonably available to FCE
for such new product development and improvement efforts in accordance with the
requirements of Section 2.6. For the avoidance of doubt, any new products,
developments and improvements described in this Section 2.9 shall not be
regarded as Jointly Developed Technology and shall be POSCO Technology, if
solely developed by POSCO Energy.
2.10     Joint Development of New Application Technology and New Application
Products. For the development of the New Application Technology or efforts to
commercialize any New Application Technology or New Application Products, the
Parties recognize the need of a separate joint development agreement. POSCO
Energy shall have the right of first offer and to exclusively negotiate with FCE
as to any joint development agreement of the New Application Technology or New
Application Products for the Asia Market. The Parties shall negotiate in good
faith and use their commercially best efforts to enter into joint development
agreements with respect to the New Application Products and the New Application
Technology as justified by market demands.
III.    OWNERSHIP OF INTELLECTUAL PROPERTY
3.1    Ownership of FCE Technology. POSCO Energy acknowledges that all FCE
Technology in and relating to the FCE Products, whether developed by or for FCE
prior to or after the Effective Date of this Agreement, is and shall remain the
property of FCE or its third party licensors.
3.2    Ownership of POSCO Technology. All inventions, know-how, trade secrets,
data or information made, invented, conceived, created or otherwise developed by
POSCO Energy and POSCO Affiliates, as applicable, and their employees, derived
or resulting from the FCE Technology shall be considered POSCO Technology and
shall be the sole property of POSCO Energy or POSCO Affiliates, as applicable.
For the avoidance of doubt, it is understood and agreed that nothing contained
herein shall convey

18



--------------------------------------------------------------------------------



ownership to POSCO of any FCE Technology from which such POSCO Technology is
derived.
3.3    Jointly Developed Technology.  All inventions, know-how, trade secrets,
data or information which result from joint development by the Parties (“Jointly
Developed Technology”) shall be jointly owned by the Parties and shall be
subject to separate joint development agreements negotiated by the Parties.  The
Parties hereby agree to cooperate in good faith in the filing of any and all
patent applications in all jurisdictions.
IV.    ROYALTIES
4.1    Royalty Payments.
In consideration of the license and rights granted herein by FCE to POSCO
Energy, POSCO Energy agrees to pay to FCE the following payments upon
satisfaction or waiver of the conditions set forth in Section 8.3 and subject to
Parties’ fulfillment of their obligations as further set forth in in this
Agreement including but not limited to CTTP:
(a)    License payments:
i.
A payment in the amount of USD $10 million (the “Upfront Payment”) shall be paid
by POSCO Energy and received by FCE on or before Effective Date but no later
than October 31, 2012.

ii.
A payment in the amount of USD $2 million shall be paid by POSCO Energy and
received by FCE upon Parties’ completion of CTTP Milestone 1 (as defined in CTTP
Appendix A) but no later than December 31, 2013 (“1st Milestone Payment”).

iii.
A payment in the amount of USD $2 million shall be paid by POSCO Energy and
received by FCE upon Parties’ completion of CTTP Milestone 2 (as defined in CTTP
Appendix A) but no later than June 30, 2014 (“2nd Milestone Payment”).

iv.
A payment in the amount of USD $2 million shall be paid by POSCO Energy and
received by FCE upon Parties’ completion of CTTP Milestone 3 (as defined in
CTTP) but no later than December 31, 2014 (“3rd Milestone Payment”).

v.
A payment in the amount of USD $2 million shall be paid by POSCO Energy and
received by FCE upon Parties’ completion of CTTP Milestone 4 (as defined in
CTTP) but no later than June 30, 2015 (“4th Milestone Payment”).

(b)     Running Royalty. A running royalty in the amount of three percent (3%)
of POSCO Cells Net Sales shall be paid by POSCO Energy in U.S. dollars. The
royalty payment shall be paid quarterly and within forty-five (45) calendar days
of the end of each calendar quarter.

19



--------------------------------------------------------------------------------



(c)     Notwithstanding anything to the contrary, the Parties agree that there
shall not be any duplicate royalties counting for any single transaction by
calculating royalties under the previous TTA, STTA and this Agreement
(“Duplicate Royalties”). Any royalty calculation resulting from the POSCO Cells
Net Sales under this Agreement shall take into account the calculation of the
royalties resulting from the Net Sales of DFC Power Plants, POSCO Modules, POSCO
Products and/or POSCO Parts under the TTA and STTA. To the extent there are any
Duplicate Royalties, such amount shall count towards the POSCO Cells Net Sales
Adjustment.
(d)     The Parties acknowledge that although the royalty set forth above in
Section 4.1(b) shall be applicable, it may be difficult to ascertain the
royalties in certain transactions. Such transactions may include, but are not
limited to, transactions in which the POSCO Cells are leased, loaned, bartered
or exchanged for goods or services, transferred to a third party or any entity
affiliated or closely associated with POSCO Energy at a price other than market
price or on terms other than in an arm’s length, or otherwise put into use by
POSCO Energy or POSCO Affiliates. POSCO Energy agrees to notify FCE within
fifteen (15) business days after entering into such arrangements, and the
Parties shall subsequently use commercially reasonable good faith efforts to
establish guidelines for determining the royalties for such transactions within
sixty (60) days from the date such notice is received, taking into consideration
the principles of the Korean GAAP and U.S. GAAP and incorporating the principles
of best accounting practices. If the Parties fail to reach agreement, the
Parties agree to abide by the procedures set forth in Section 4.4.
(e)     In case there arises a Dispute as to either Party’s obligations set
forth in this Agreement, including but not limited to, CTTP, but only in the
case where such disputes arise due to the fault of FCE, POSCO Energy may
withhold some portion of any disputed amounts under Section 4.1
(a)(ii),(iii),(iv), and (v) the Parties shall engage in their best efforts to
resolve such Dispute in due course as set forth in Section 14.
4.2    No Other Royalties, Payments, Etc. The Parties acknowledge and agree
that, other than the Upfront Payment, 1st Milestone Payment, 2nd Milestone
Payment, 3rd Milestone Payment and 4th Milestone Payment and the running royalty
as set forth in Section 4.1(b), and certain expenses to be reimbursed pursuant
to the CTTP, POSCO Energy or any POSCO Affiliates shall not be liable for any
fees, royalties, expenses or payments in connection with the license rights
granted herein or the use by POSCO Energy or POSCO Affiliates of the FCE
Technology under this Agreement.
4.3    Royalty Report.
(a)    Regular Reports. When rendering payment of the foregoing royalties, POSCO
Energy shall provide FCE with a written quarterly report showing the calculation
of the royalty, the number of products to which the royalty is applicable. At
its expense, FCE may, by its designated independent public accountants, audit
the royalty amounts reported by POSCO Energy no more than once a year. To the
extent any sales are made by any POSCO Affiliates, POSCO Energy agrees to
furnish to FCE copies of relevant books and records of the POSCO Affiliates for
the sole purpose of such audit by FCE.

20



--------------------------------------------------------------------------------



(b)    Final Report. POSCO Energy shall deliver a written report to FCE within
sixty (60) days of the termination or expiration of this Agreement, containing
information relevant to the calculation of the royalties due under this
Agreement; provided that such report shall include the Net Sales of POSCO Cells
that are sold and on order by POSCO Energy on or prior to the date of
termination or expiration and not previously reported to FCE, and such other
information as may be necessary to determine the royalties due hereunder.
4.4    Royalty Determination Firm. The Parties agree that in case of any dispute
with respect to the determination of royalty pursuant to Sections 2.4, 4.1(d)
and 9.2(b), any such determination shall be determined by an internationally
recognized independent accounting firm jointly selected and paid for by the
Parties (“Royalty Determination Firm”). If the Parties dispute the royalty
amount determined by the Royalty Determination Firm, then the disputing Party
has the right at its own expense to retain another internationally recognized
independent accounting firm; and in such event, the determination of the royalty
shall be the average of the two determinations, provided that, the average of
the two determinations shall not exceed by more than 10% of the difference
between the royalty amount determined by the Royalty Determination Firm and the
royalty amount determined by the independent determination firm.
4.5    In accordance with the relevant laws, regulations, decrees, guidelines or
ordinances of the Korea as may then be in effect, POSCO Energy shall withhold
taxes owed to the appropriate tax office of Korea (hereafter “Korea License
Compensation Taxes”) from the license compensation owed to FCE hereunder and
paid to the appropriate tax office of Korea directly by POSCO Energy. For the
avoidance of doubt, the amounts listed in Section 4.1(a) hereunder is net of
such taxes (i.e., taxes have already been considered and deducted from the
amounts indicated in Section 4.1(a)), while such taxes shall be deducted in the
future from the amounts described in Section 4.1(b).
V.    CUSTOMER RESPONSIBILITY
5.1    End User Warranty. For POSCO Modules (incorporating POSCO Cells)
manufactured and assembled by POSCO Energy and/or POSCO Affiliates pursuant to
this Agreement, POSCO Energy shall be responsible to the end user for warranty,
performance guarantees and service obligations related to the POSCO Cells. FCE
shall have no obligations under any agreements which POSCO Energy may execute
with end users for POSCO Cells, beyond the performance guarantees and warranties
contained in separate agreements to be further entered between the Parties.
VI.    COVENANTS
6.1    POSCO Energy Obligations. POSCO Energy hereby agrees to comply with the
U.S. Department of Commerce Export Administration Regulations concerning
exportation and re-exportation of technical data (including computer software),
direct products thereof or any components purchased hereunder to any countries
or territories. POSCO Energy hereby gives FCE the assurance required by the U.S.
Department of

21



--------------------------------------------------------------------------------



Commerce Export Administration Regulations with respect to the U.S. origin
technical information furnished by FCE hereunder and the direct product of such
technical information.
6.2    FCE Obligations. FCE hereby agrees to comply with the U.S. Department of
Commerce Export Administration Regulations concerning exportation and
re-exportation of technical data (including computer software), direct products
thereof or any components purchased hereunder to any countries or territories.
FCE hereby gives POSCO Energy the assurance required by the U.S. Department of
Commerce Export Administration Regulations with respect to the U.S. origin
technical information furnished by FCE hereunder and the direct product of such
technical information.
6.3    DOE Approval. As soon as practicable after the date hereof, FCE shall
obtain all necessary consent, approval or waiver from the U.S. Department of
Energy (“DOE”), at its expense, in form substantially similar to the form of DOE
Approval set forth in Exhibit B attached hereto.
6.4    Other Third Party Approvals. In addition to complying with the
requirements set forth in Section 6.3, FCE shall complete each of the actions
and filings and obtain all necessary approvals, consents or waivers from any
third party or Persons as required, as soon as practicable after the date
hereof. 
6.5    Notification of Certain Matters. During the period from the date hereof
to the Effective Date, each of the parties hereto shall promptly give notice to
each of the other parties of (i) the occurrence of any event which occurrence
has caused or is likely to cause, any representation or warranty of the
notifying party contained in this Agreement to be untrue, inaccurate or
misleading or which might reasonably be expected to prevent the consummation of
the transactions contemplated hereby, (ii) any failure of such party to comply
with or satisfy any material covenant, condition or agreement to be complied
with or satisfied by it under this Agreement, and (iii) any change, event,
condition or development which will, or which could reasonably be expected to,
delay the consummation of this Agreement and the license grant contemplated
hereby; provided, however, that right to indemnification, payment of damages or
other remedy hereunder based on such representations, warranties, covenants, and
obligations will not be affected by any such notification.
6.6    Obligations Relating to FCE Intellectual Property. FCE shall diligently
file, prosecute and maintain the patents, patent applications and trademarks of
the FCE Technology to fully protect POSCO Energy’s interest in the license to
the FCE Technology as set forth in Article II of this Agreement.  FCE shall, at
its own expense, take all action necessary to perfect, maintain, preserve,
protect against infringement, defend the validity of and/or renew any applicable
title and/or interest in the FCE Technology and/or any intellectual property
rights set forth in this Agreement and transactions contemplated hereby.

22



--------------------------------------------------------------------------------



6.7    Obligations Relating to POSCO Technology. POSCO Energy shall diligently
file, prosecute and maintain the patents, patent applications and trademarks of
the POSCO Technology to fully protect FCE’s interest in the license to the POSCO
Technology as set forth in Section 2.3 of this Agreement.  POSCO Energy shall,
at its own expense, take all action necessary to perfect, maintain, preserve,
protect against infringement, defend the validity of and/or renew any applicable
title and/or interest in the POSCO Technology and/or any intellectual property
rights set forth in this Agreement and transactions contemplated hereby.
6.8    DFC Technology. During the Term of this Agreement, FCE shall make
commercially reasonable efforts to improve and enhance the DFC technology to
maintain market competitiveness.
VII.    REPRESENTATIONS AND WARRANTIES
7.1    Representations and Warranties of FCE. FCE represents and warrants to
POSCO Energy that as of the date hereof and as of the Effective Date:
(a) It has all requisite right, power and authority, to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby;
(b) The execution, delivery and performance by FCE of this Agreement, and the
consummation by FCE of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of FCE and no
other corporate actions or proceedings on the part of FCE are necessary to
authorize this Agreement and the transactions contemplated hereby. Assuming due
authorization, execution and delivery of this Agreement by POSCO Energy hereto,
this Agreement constitutes a legal, valid and binding obligation of FCE
enforceable against it in accordance with its terms;
(c) The execution, delivery and performance by FCE of this Agreement, and the
consummation by FCE of the transactions contemplated hereby do not (i) violate
any Applicable Law; (ii) violate or conflict with any contract or agreement to
which FCE is a party; (iii) violate any Governmental Order; (iv) require the
approval, consent or permission of any Governmental Authority having authority
over FCE except for the DOE Approval; or (v) violate FCE’s organizational
documents;
(d) Neither FCE or any of its Subsidiaries nor any director, officer, agent,
employee or other Person acting on behalf of FCE or its Subsidiaries has, in the
course of its actions for, or on behalf of, FCE or any of its Subsidiaries (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of in any
material respect any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended; or (iv) made or received any unlawful bribe, rebate, payoff,
influence payment,

23



--------------------------------------------------------------------------------



kickback or other unlawful payment to or from any foreign or domestic government
official or employee;
(e) POSCO Energy’s contemplated use of the FCE Technology under this Agreement
does not infringe, constitute an unauthorized use of or otherwise violate any
valid rights, including but not limited to patent rights, copyrights, trademarks
or other intellectual property rights owned or controlled by third parties or
Persons in any country. No other third parties or Persons in any country is
infringing, misappropriating or violating any of the FCE Technology.
(f) The FCE Technology furnished to POSCO Energy and POSCO Affiliates pursuant
to this Agreement will correspond to the specifications and requirements of FCE
Technology used by FCE in the manufacture of FCE Products; provided that to the
extent FCE Technology provided hereunder does not meet such specifications or
requirements and POSCO Energy notifies FCE, FCE shall promptly correct the
discrepancy at its own expense, by furnishing corrected FCE Technology;
(g) FCE Power Plants using FCE Technology are designed with commercially
reasonable safety precautions and FCE participates in on-going safety
certification programs for its plants, such as the Canadian Standard
Association;


(h) FCE has taken, and will continue to take after the Effective Date,
commercially reasonable defensive and offensive measures to protect FCE
Technology against encroachment by any third parties. FCE recognizes and
acknowledges that maintaining the scope of protection on the FCE Technology in
Korea is critical to the success of the continued commercialization of POSCO
Products in Korea;


(i) FCE Technology transferred to POSCO Energy will be complete and sufficient
to construct, assemble, and manufacture of POSCO Cells and POSCO Modules
(incorporating POSCO Cells) such that the POSCO Cells and POSCO Modules
(incorporating POSCO Cells) (i) meets or exceeds the standard of quality and
performance that is commensurate with the quality and performance of similar
products constructed, assembled, and manufactured by FCE to sell, maintain,
service/repair, and distribute, and (ii) meets or exceeds any specification
requirements of similar products constructed, assembled, and manufactured by FCE
and that are marketed and advertised to its customers, suppliers, and vendors;


(j) As a part of FCE Technology transfer, Cell Technology transfer will be
completed upon achievement of specific goals which will be described in the
CTTP;


(k) FCE will apply commercially reasonable efforts to achieve the capacity
and/or specification goals contained in the Roadmap attached hereto as Schedule
E.
(l) There is no claim, action, suit, proceeding or order pending or threatened
against FCE in respect of the FCE Technology. FCE has not received a written
notice that (i)

24



--------------------------------------------------------------------------------



challenges the rights of FCE in respect of the FCE Technology, or otherwise
challenges the registration, validity, enforceability, scope or sole and
exclusive ownership of the FCE Technology, or (ii) FCE is in violation of any
law, regulation, order or other legal requirement that apply to the FCE
Technology.
(m) FCE has obtained and effected any consents, approvals, waivers and notices
of or to any other third parties or Persons which are required pursuant to any
law or contract, including without limitation, (i) DOE Approval and (ii)
consents, approvals, waivers and/or notices for confidentiality agreements
and/or non-disclosure agreements relating to FCE Technology as set forth in
Schedule D attached hereto. FCE has obtained and effected such consents,
approvals, waivers and notices in connection with the right and license to use
FCE Technology being granted to POSCO Energy herein, and the execution and
delivery of, and performance under, this Agreement. 
7.2    Representations and Warranties of POSCO Energy. POSCO Energy represents
and warrants to FCE that as of the date hereof and as of the Effective Date:
(a) It has all requisite right, power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby;
(b) The execution, delivery and performance by POSCO Energy of this Agreement,
and the consummation by POSCO Energy of the transactions contemplated hereby,
have been duly and validly authorized by all necessary corporate action on the
part of POSCO Energy and no other corporate actions or proceedings on the part
of POSCO Energy are necessary to authorize this Agreement, and the transactions
contemplated hereby. Assuming due authorization, execution and delivery of this
Agreement by FCE hereto and thereto, this Agreement constitutes a legal, valid
and binding obligation of POSCO Energy enforceable against it in accordance with
its terms;
(c) The execution, delivery and performance by POSCO Energy of this Agreement,
and the consummation by POSCO Energy of the transactions contemplated hereby, do
not: (i) violate any Applicable Law; (ii) violate or conflict with any Contract
to which POSCO Energy is a party; (iii) violate any Governmental Order; (iv)
require the approval, consent or permission of any Governmental Authority having
authority over POSCO Energy except for the DOE Approval; or (v) violate POSCO
Energy’s organizational documents; and
(d) Neither POSCO Energy or any of its Subsidiaries nor any director, officer,
agent, employee or other Person acting on behalf of POSCO Energy or its
Subsidiaries has, in the course of its actions for, or on behalf of, POSCO
Energy or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of in any material respect any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made or received any
unlawful bribe, rebate, payoff,

25



--------------------------------------------------------------------------------



influence payment, kickback or other unlawful payment to or from any foreign or
domestic government official or employee; and
(e) All work to be performed by POSCO Energy in its manufacture, assembly and
test activities hereunder shall be performed in accordance with drawings,
manufacturing practices, instructions and quality plans as furnished by FCE or
as mutually agreed upon by the parties.
VIII.    TERM
8.1    Term. The initial term of this Agreement (the “Initial Term”) shall
commence on the Effective Date and shall continue, unless earlier terminated in
accordance with the provisions set forth herein or in any Transaction Agreement,
for a period of fifteen (15) years from the Effective Date.
8.2    Extension. The Initial Term may be extended for additional terms (each,
“Additional Term”, and, together with the Initial Term, the “Term”), each for a
period of five (5) years, by mutual agreement by the Parties on terms and
conditions comparable to this Agreement, but for avoidance of doubt, the payment
due to FCE shall be limited to the running royalty, which will be no higher than
what is set forth in this Agreement, and exclude other payments, i.e. upfront
payment and milestone payments.
8.3    Effectiveness of this Agreement; Effective Date. This Agreement shall not
be effective until the satisfaction or, to the extent permitted by applicable
law, waiver in writing by POSCO Energy of each of the following conditions:
(a)    All governmental approvals necessary for the transactions contemplated
under this Agreement, including, without limitation, DOE Approval as set forth
in Section 6.3, shall have been obtained and be in full force and effect;
(b)    The representations and warranties with respect to FCE set forth in
Section 7.1 shall be true and correct in all material respects (except those
representations and warranties qualified by “materiality” or words of similar
meaning, which must be true and correct in all respects) on and as of the
Effective Date with the same effect as though such representations and
warranties had been made on and as of such date (or, with respect to
representations and warranties that are given as of a specific date, as of such
date).
(c)    POSCO Energy shall have obtained final internal approval of the
transactions contemplated hereby, including without limitation, resolution of
its board of directors.
IX.    TERMINATION
9.1    Termination by Mutual Agreement. This Agreement may be terminated,
without any further obligation or liability by mutual written agreement of the
Parties.
9.2    FCE Termination by Material Breach of POSCO Energy.

26



--------------------------------------------------------------------------------



(a)    Notwithstanding anything to the contrary contained herein or in any other
Transaction Agreements, in the event POSCO Energy materially breaches any
representation or warranty or materially fails to perform any obligation or
undertaking to be performed by it under this Agreement and such material breach
or failure is not cured within sixty (60) days after notice from FCE specifying
the nature of the breach, then, FCE shall have the right to terminate this
Agreement after complying with the procedures set forth in Section 14.2 below.
(b)    FCE Remedy. In the event that FCE terminates this Agreement pursuant to
Section 9.2(a):
(i) FCE may elect to retain all POSCO Technology, including all copies and
summaries thereof, furnished by POSCO Energy prior to such termination;
(ii) Other than the Asia Market, FCE shall have a non-exclusive perpetual
license and right to use the POSCO Technology to manufacture and sell the FCE
Products, only to the extent that FCE Products incorporate POSCO Technology at
the time of such termination, under all patents of all countries under which
POSCO Energy or POSCO Affiliates, as applicable, during the Term, has or may
acquire the right to grant such licenses, provided that any sublicensing or
resale to any Korean Company by FCE shall be subject to POSCO Energy’s consent
in its sole discretion, and provided, further, that the foregoing license shall
be subject to the payment by FCE to POSCO Energy of royalties to be mutually
determined by the Parties in a commercially reasonable good faith manner, it
being understood and agreed that if the Parties are unable to reach agreement
within sixty (60) days following the initial request of FCE, the royalties
determined pursuant to Section 4.4 above shall be final and binding upon the
Parties;
(iii) POSCO Energy further agrees that POSCO Energy shall, at the request of
FCE, continue to supply POSCO Modules to FCE, if such are in production, on
terms and conditions to be mutually agreed upon by the Parties in good faith;
and
(iv) POSCO Energy, on its own behalf and on behalf of POSCO Affiliates, shall
pay Actual Losses; provided, however, that such Actual Losses shall not include
any consequential, special, incidental, or indirect losses or damages.
The foregoing provisions of this Section 9.2 represent, the sole and exclusive
remedy of FCE in the event of termination by material breach of POSCO Energy.
9.3    POSCO Energy Termination by Material Breach of FCE.
(a)    In the event FCE materially breaches any representation or warranty or
materially fails to perform any obligation or undertaking to be performed by it
under this Agreement and such material breach or failure is not cured within
sixty (60) days after notice from POSCO Energy specifying the nature of the
breach, then, POSCO Energy shall have the right to terminate this Agreement
after complying with the procedures set forth in Section 14.2 below (except as
noted below in Section 9.3(b)(i)).

27



--------------------------------------------------------------------------------



(b)    POSCO Energy Remedy. Notwithstanding anything to the contrary contained
herein or in any other Transaction Agreements, in the event that POSCO Energy
terminates this Agreement pursuant to Section 9.3(a) above:
(i) FCE shall pay to POSCO Energy for Actual Losses and a reduction on the
remaining royalties by 1%, and in addition, if the FCE Technology has not been
fully transferred to POSCO Energy as scheduled in the CTTP, FCE shall promptly
and in a commercially reasonable manner transfer to POSCO Energy all of the
remaining FCE Technology. FCE further acknowledges and shall agree that POSCO
Energy shall be entitled to seek and obtain from FCE specific performance of
FCE’s obligations under this section in the U.S. District Court for the Southern
District of New York or in any competent court in the State of New York or
Connecticut, if FCE fails to transfer the FCE Technology to POSCO Energy, as set
forth in the CTTP. For the avoidance of doubt, in the event FCE dissolves, (i)
FCE shall pay all outstanding debts and obligations, including without
limitation the payment of Actual Losses pursuant to this Section 9.3(b)(i) to
POSCO Energy before making any distributions to shareholders in accordance with
Applicable Laws and (ii) POSCO Energy shall not be obligated to pay any
remaining royalties to FCE;
(ii) POSCO Energy may elect to retain all FCE Technology, including all copies
and summaries thereof, furnished by FCE prior to such termination;
(iii) POSCO Energy shall have a perpetual non-exclusive license and right in and
of the FCE Technology as set forth in Section 2.1 of this Agreement and a
non-exclusive perpetual distribution right as set forth in Section 2.2 of this
Agreement; and
(iv) FCE further agrees that FCE shall, at the request of POSCO Energy, continue
to supply DFC Components on terms and conditions to be mutually agreed upon by
the Parties in good faith.
The foregoing provisions of this Section 9.3 represent the sole and exclusive
remedy of POSCO Energy in the event of termination by material breach of FCE.
For the purpose of Section 9.3(b)(i) above, the Parties hereto consent to the
jurisdiction of such court in respect of any action or proceeding thereunder.
9.4    Return of FCE Technology. In the event this Agreement is terminated
pursuant to Section 9.1 or Section 9.2 above, POSCO Energy shall return to FCE
all FCE Know-How, including all copies and summaries thereof, furnished by FCE
prior to such termination and shall not be permitted to make any further use of
such FCE Technology.
9.5    Return of POSCO Technology. In the event this Agreement is terminated
pursuant to Section 9.1 or Section 9.3 above, FCE shall return to POSCO Energy
all POSCO Technology including all copies and summaries thereof, furnished by
FCE prior to such termination and shall not be permitted to make any further use
of such POSCO Technology.

28



--------------------------------------------------------------------------------



9.6    Survival. Upon expiration or termination of this Agreement as provided
herein, or by operation of law or otherwise, all rights granted and all
obligations undertaken hereunder shall terminate forthwith except the following
provisions:
(a) Upon expiration of the Term, Sections 2.4(a) (‘License to POSCO Energy Upon
Expiration of the Term’) and 4.4 (‘Royalty Determination Firm’) and Articles III
(‘Ownership of Intellectual Property’), IX (‘Termination’), X
(‘Indemnification’), XI (‘Confidential Information’), XII (‘Notices’), XIII
(‘Entire Agreement’), XIV (‘Applicable Law and Arbitration’) and XV
(‘Miscellaneous’); and
(b) Upon termination of this Agreement, Sections 4.4 (‘Royalty Determination
Firm’), Articles III (‘Ownership of Intellectual Property’), IX (‘Termination’),
X (‘Indemnification’), XI (‘Confidential Information’), XII (‘Notices’) and XIII
(‘Entire Agreement’), XIV (‘Applicable Law and Arbitration’), XV
(‘Miscellaneous’) and the CTTP.
X.    INDEMNIFICATION
10.1    POSCO Energy Obligations. POSCO Energy shall indemnify and hold harmless
FCE and its affiliates, officers, directors, members, employees and agents,
against any and all judgments, damages, liabilities, costs and losses of any
kind (including reasonable attorneys’ and experts’ fees) (collectively,
“Losses”) that arise out of or relate to (i) any breach by POSCO Energy of its
representations or warranties or covenants under this Agreement, (ii) any claim,
action or proceeding that arises from defects caused by the manufacture by POSCO
Energy or POSCO Affiliates of POSCO Modules, or (iii) any claim, action or
proceeding that arises from defects caused by the servicing by POSCO Energy or
POSCO Affiliates of the FCE Products; provided, however, that FCE must promptly
notify POSCO Energy in writing of any such claim, action or proceeding (but the
failure to do so shall not relieve POSCO Energy of any liability hereunder
except to the extent that POSCO Energy has been materially prejudiced
therefrom). POSCO Energy may elect, by written notice to FCE within ten (10)
days after receiving notice of such claim, action or proceeding to assume the
defense thereof with counsel acceptable to FCE. If POSCO Energy does not so
elect to assume such defense or disputes its indemnity obligation with respect
to such claim, action or proceeding, or if FCE reasonably believes that there
are conflicts of interest between FCE and POSCO Energy or that additional
defenses are available to FCE with respect to such defense, then FCE shall
retain its own counsel to defend such claim, action or proceeding, at POSCO
Energy’s defense. POSCO Energy shall reimburse FCE for expenses as these are
incurred under this Section. FCE shall have the right, at its own expense, to
participate in the defense of any claim, action or proceeding against which it
is indemnified hereunder; provided, however, that FCE shall have no right to
control the defense, consent to judgment or agree to settle any such claim,
action or proceeding without the written consent of POSCO Energy unless FCE
waives its right to indemnity hereunder. POSCO Energy, in the defense of any
such claim, action or proceeding, except with the written consent of FCE, shall
not consent to entry of any judgment or enter into any settlement which (i) does
not include, as an unconditional term, the grant by the claimant to FCE

29



--------------------------------------------------------------------------------



of a release of all liabilities in respect of such claims or (ii) otherwise
adversely affects the rights of FCE.
10.2    FCE Obligations. FCE shall indemnify and hold harmless POSCO Energy and
its affiliates, officers, directors, members, employees and agents, against any
and all Losses that arise out of or relate to (i) any breach by FCE of its
representations, warranties, covenants or agreements under this Agreement (it
being understood and agreed that any indemnity with respect to the FCE Products
shall be governed by a separate purchase order contract), (ii) any claim, action
or proceeding that arises from or relates to the servicing by FCE of POSCO
Cells, POSCO Modules (incorporating POSCO Cells), POSCO Modules or FCE Products,
(iii) any claim, action or proceeding that arises from any licensor of FCE or
any third party, in or relating to the FCE Technology (it being understood and
agreed that this obligation includes an obligation to take all necessary steps
to ensure the continued use by POSCO Energy of the FCE Technology, without
interruption), provided, however, that POSCO Energy must promptly notify FCE in
writing of any such claim, action or proceeding (but the failure to do so shall
not relieve FCE of any liability hereunder except to the extent that FCE has
been materially prejudiced therefrom). FCE may elect, by written notice to POSCO
Energy within ten (10) days after receiving notice of such claim, action or
proceeding to assume the defense thereof with counsel acceptable to POSCO
Energy. If FCE does not so elect to assume such defense or disputes is indemnity
obligation with respect to such claim, action or proceeding, or if POSCO Energy
reasonably believes that there are conflicts of interest between FCE and POSCO
Energy or that additional defenses are available to POSCO Energy with respect to
such defense, then POSCO Energy shall retain its own counsel to defend such
claim, action or proceeding, at FCE’s defense. FCE shall reimburse POSCO Energy
for expenses as these are incurred under this Section. POSCO Energy shall have
the right, at its own expense, to participate in the defense of any claim,
action or proceeding against which it is indemnified hereunder; provided,
however, that POSCO Energy shall have no right to control the defense, consent
to judgment or agree to settle any such claim, action or proceeding without the
written consent of FCE unless POSCO Energy waives its right to indemnity
hereunder. FCE, in the defense of any such claim, action or proceeding, except
with the written consent of POSCO Energy, shall not consent to entry of any
judgment or enter into any settlement which (i) does not include, as an
unconditional term, the grant by the claimant to POSCO Energy of a release of
all liabilities in respect of such claims or (ii) otherwise adversely affects
the rights of POSCO Energy.
10.3    Limitation of Damage. In no event, whether as a result of breach of
contract, warranty, tort (including negligence), strict liability, indemnity, or
otherwise, shall either Party or its subcontractors or suppliers be liable to
the other Party for loss of profit or revenues, or for any special,
consequential, incidental, indirect or exemplary damages.
XI.    CONFIDENTIAL INFORMATION

30



--------------------------------------------------------------------------------



11.1    Obligations of the Parties. All written information marked “proprietary”
or “confidential” (or if oral, subsequently reduced to a writing so marked and
delivered to the receiving Party within thirty (30) days of its oral disclosure)
which the disclosing Party discloses to the receiving Party as a result of the
provisions of this Agreement, whether contained in blueprints, drawings, written
reports, letters or memoranda, process descriptions, operating procedures,
supplier lists and/or other written data, shall be treated as confidential
unless (a) such information shall have been in the possession of the receiving
Party prior to its receipt from the disclosing Party, (b) such information is or
becomes part of the public knowledge or literature through no fault of the
receiving Party, vendors or suppliers, (c) such information shall otherwise
become available to receiving Party from a source other than the disclosing
Party, said source not being violative of any obligation of secrecy with respect
to such information, or (d) the furnishing or use of such information is
required by any legal requirement or any Governmental Authority. Information
which is so considered to be confidential shall be held by the receiving Party
for its sole benefit and used only in accordance with this Agreement; provided
that the receiving Party may share proprietary or confidential information with
its affiliates; and, further provided, that the receiving Party shall cause its
Affiliates to restrict the use so as to be consistent with the terms of this
Agreement and to restrict disclosure to its employees, on a need-to-know basis,
of any confidential or proprietary information shared with such affiliates. The
receiving Party shall use all reasonable efforts to prevent the use of all or
any part of such confidential information belonging to the disclosing Party in
any other connection or the transmission thereof to third parties unless and
until it has first obtained the written consent of the disclosing Party
specifically authorizing such use or transmission. The Parties understand that
information may be provided which is subject to a confidentiality agreement with
a third party. The Parties agree that such information shall be held in
confidence in accordance with the terms of the third party confidentiality
agreement. No Party shall be obligated to divulge third party confidential
information to the other Party. Each Party shall require, as a condition
precedent to any agreement for any FCE Product or POSCO Product sales, as the
case may be (incorporating respective FCE Technology or POSCO Technology, as the
case may be), lease, or other similar transaction, that the purchaser, lessor,
or customer for such transaction must agree to accept the terms of this
paragraph, including the requirement for any subsequent purchaser to accept the
terms of this paragraph. Any breach of the confidentiality provisions of this
paragraph may be considered material breach of this agreement by the
non-breaching Party.
11.2    POSCO Affiliate. The Parties agree that each POSCO Affiliate for which
an additional license is granted by FCE pursuant to Section 2.1(c) hereunder,
shall enter into a confidentiality agreement with POSCO Energy containing the
terms that are substantially similar to the confidentiality provision set forth
above.
11.3    FCE and POSCO Energy Obligations. All obligations under this article
shall apply mutatis mutandis to the Parties.
11.4    Non-Competition.

31



--------------------------------------------------------------------------------



(a)    For the Term of this Agreement, and provided that this Agreement remains
valid and in good standing, POSCO Energy, for itself and on behalf of POSCO
Affiliates, agrees that (i) POSCO Energy and/or POSCO Affiliates will not engage
any third party to develop DFC-based MCFC RC technology without the prior
consent of FCE; (ii) POSCO Energy and/or POSCO Affiliates will not share FCE
technology with any unauthorized third party without the written consent of FCE;
and (iii) that POSCO Energy and/or its Affiliates will not introduce DFC-based
MCFC RC technology to the market which is not royalty bearing pursuant to this
Agreement, and FCE agrees not to unreasonably withhold its approval and will
notify POSCO Energy of the review result within twenty (20) business days after
POSCO Energy provides a description/explanation of the program as to engagement
of and/or sharing information with third party; and
(b)    For the Term of this Agreement, and provided that this Agreement remains
valid and in good standing, FCE, for itself and on behalf of FCE Affiliates,
agrees that (i) FCE and/or FCE Affiliates will not engage any third party to
develop POSCO Technology without the prior consent of POSCO Energy; (ii) FCE
and/or FCE Affiliates will not share POSCO Technology with any unauthorized
third party without the written consent of POSCO Energy; and (iii) FCE and/or
FCE Affiliates will not introduce any DFC-based MCFC RC technology to the Asia
Market except pursuant to this Agreement.
XII.    NOTICES
All notices pursuant to this Agreement shall be in writing and will be deemed to
have been duly given if delivered personally or by internationally recognized
courier service, or by facsimile to the parties at the addresses set forth
below.
if to FCE, to:
FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06813
Facsimile: (203) 825-6079
Attention: Ben Toby
with copy to:
FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06813
Facsimile: (203) 825-6069
Attention: Ross Levine
if to POSCO Energy, to:
POSCO Energy
POSCO Center, 440 Teheran-ro


32



--------------------------------------------------------------------------------



440 Teheran-ro, Gangnam-gu
Seoul, 135-777, Korea
Attention: JiHyung Kim, Esq.
All notices under this Agreement that are addressed as provided in this Section
(i) if delivered personally or by internationally recognized courier service,
will be deemed given upon delivery or (ii) if delivered by facsimile, will be
deemed given when confirmed. Either Party from time to time may change its
address or designee for notification purposes by giving the other Party notice
of the new address or designee and the date upon which such change will become
effective.
XIII.    ENTIRE AGREEMENT
This Agreement, including any Exhibits and Schedules attached hereto, and any
other Transaction Agreements, constitutes the full and complete statement of the
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings, whether
written or oral, between the Parties with respect to the subject matter hereof,
including, for the avoidance of doubt, the Memorandum of Understanding dated as
of March 7, 2012 and Memorandum of Agreement dated April 30, 2012. There are no
representations, understandings or agreements relating to this Agreement that
are not fully expressed in this Agreement other than those representations,
understandings or agreements contained in the other Transaction Agreements. To
the extent there is any inconsistency between this Agreement and any other
Transaction Agreements, the provisions of this Agreement shall prevail.
XIV.    APPLICABLE LAW AND ARBITRATION
14.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York, U.S.A., without
giving effect to any choice of law rules that may require the application of the
laws of another jurisdiction.
14.2    Efforts to Resolve by Mutual Agreement. Other than a dispute with
respect to the determination of royalty which shall be resolved pursuant to
Section 4.4, any dispute, action, claim or controversy of any kind arising from
or in connection with this Agreement or the relationship of the Parties under
this Agreement (the “Dispute”) whether based on contract, tort, common law,
equity, statute, regulation, order or otherwise, shall be resolved as follows:
(i) Upon written request of either FCE or POSCO Energy, the Parties shall meet
and attempt to resolve any such Dispute. Such meetings may take place via
teleconference or videoconference. The Parties shall meet as often as the
Parties reasonably deem necessary to discuss the problem in an effort to resolve
the Dispute without the necessity of any formal proceeding.

33



--------------------------------------------------------------------------------



(ii) Formal proceedings for the resolution of a Dispute may not be commenced
until the later of (i) the Parties concluding in good faith that amicable
resolution through continued negotiation of the matter does not appear likely;
or (ii) the expiration of a sixty (60) day period immediately following the
initial request by either Party to resolve the Dispute; provided, however, that
this Section 14.2 will not be construed to prevent a Party from instituting
formal proceedings earlier to avoid the expiration of any applicable limitations
period, to preserve a superior position with respect to other creditors or to
seek temporary or preliminary injunctive relief.
14.3    ICC Arbitration. If the Parties are unable to resolve any Dispute
pursuant Section 14.2 above and except as otherwise specified in Section
9.3(b)(i), the Dispute shall be finally settled under the Rules of Arbitration
(the “Rules”) of the International Chamber of Commerce (“ICC”) by three (3)
arbitrators designated by the Parties. Each Party shall designate one
arbitrator. The third arbitrator shall be designated by the two arbitrators
designated by the Parties. If either Party fails to designate an arbitrator
within thirty (30) days after the filing of the Dispute with the ICC, such
arbitrator shall be appointed in the manner prescribed by the Rules. An
arbitration proceeding hereunder shall be conducted in Singapore, and shall be
conducted in the English language. The arbitration shall be the sole and
exclusive forum for resolution of any such Dispute, and the decision or award of
the arbitrators is final and binding on both Parties. Any award of the
arbitrators shall be in writing and shall state the reasons upon which such
decision or award is based. The arbitration panel shall award the prevailing
Party its attorneys’ fees and costs, arbitration administrative fees, panel
member fees and costs, and any other costs associated with the arbitration, the
enforcement of any arbitration award and the costs and attorney’s fees involved
in obtaining specific performance of an award; provided, however, that if the
claims or defenses are granted in part and rejected in part, the arbitration
panel shall proportionately allocate between the Parties those arbitration
expenses in accordance with the outcomes; provided, further, that the attorney’s
fees and costs of enforcing a specific performance arbitral award shall always
be paid by the non-enforcing Party, unless the applicable action was determined
to be without merit by final, non-appealable decision. The arbitration panel may
only award damages as provided for under the terms of this Agreement and in no
event may punitive, consequential and special damages (or as otherwise specified
in this Agreement, including, without limitation, Section 10.3) be awarded. In
the event of any conflict between the Rules and any provision of this Agreement,
this Agreement shall govern.
14.4    Waiver of Jury Trial. The Parties hereto hereby irrevocably waive, to
the fullest extent permitted by Applicable Law, any and all right to trial by
jury in any legal proceeding arising out of or relating to Section 9.3(b)(i).
XV.    MISCELLANEOUS
15.1    Amendment; Waiver. This Agreement may not be modified or amended except
by a writing duly signed by the authorized representatives of both Parties. Any
waiver by any Party of any condition, or of the breach of any provision, term,
covenant,

34



--------------------------------------------------------------------------------



representation or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be or construed as a furthering or continuing
waiver of any such condition, or of the breach of any provision, term covenant,
representation or warranty contained in this Agreement.
15.2    Severability. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then the remainder of
this Agreement shall remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party hereto. Upon determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.
15.3    Government Information. Nothing in this Agreement shall authorize the
disclosure of, or access to, classified or restricted information, material or
know-how of the Government of the United States of America to persons not
authorized or licensed to disclose or receive such classified or restricted
information.
15.4    Independent Contractors. The Parties are independent contractors, and
nothing contained in this Agreement shall be construed as (a) giving either
Party the power to direct and control the day-to-day activities of the other,
(b) constituting either Party as a partner, a joint venture, a co-owner or a
fiduciary of the other or (c) creating any other form of legal association that
would impose liability on one Party for the act or failure to act of the other
or as providing either Party with the right, power or authority (express or
implied) to create any duty or obligation of the other.
15.5    Assignment. This Agreement will be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns. Neither
Party may, nor will it have the power to, assign this Agreement, or any part
hereof, without the prior written consent of the other Party, and any such
unauthorized assignment shall be null and void, except that the Parties
acknowledge and agree that POSCO Energy may, without the consent of FCE assign
its rights and obligations to any entity controlled by POSCO Energy or a POSCO
Affiliate, provided that POSCO Energy remains liable for the obligations set
forth in this Agreement and in other Transaction Documents to which it is a
Party. In the event of any other assignment of this Agreement by either Party,
the assignee shall assume, in writing (in form and substance reasonably
satisfactory to the other Party), the rights and obligations of the assigning
Party under this Agreement.
15.6    No Third Party Beneficiary. Except as expressly contemplated herein,
this Agreement shall be binding upon and inure solely to the benefit of each
Party hereto and nothing in this Agreement is intended to confer upon any other
person or entity any rights or remedies of any nature whatsoever under or by
reason of this Agreement.

35



--------------------------------------------------------------------------------



15.7    Headings. The headings preceding the text of Articles and Sections
included in this Agreement and the headings to Exhibits and Schedules attached
to this Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement.
15.8    Right to Injunction; Specific Performance. The Parties acknowledge and
agree that each Party will suffer irreparable harm, which is not compensable by
monetary damage, in the event the other breaches its obligations under Article
IX or XI. Accordingly, in the event of a breach by one Party of such
obligations, the other shall be entitled to injunction or injunctions to enforce
and remedy such breach in addition to all other remedies available at law or in
equity.
15.9    Force Majeure. Neither Party shall be liable to the other for a failure
to perform any of its obligations under this Agreement, except for payment
obligations under this Agreement, during any period in which such performance is
delayed due to a Force Majeure, and if such Party notifies the other of the
delay; provided, however, that in the event a period of Force Majeure restricts
a Party's performance for greater than 120 days, the non-restricted Party may
terminate this Agreement without further cause and without liability for such
termination. The date of delivery shall be extended for a period equal to the
period of a delay due to Force Majeure, in addition to any additional time as
may be reasonably necessary to overcome the effect of such excusable delay;
provided, further, that the Party seeking relief under this Section 15.9 shall
promptly notify the other of the Force Majeure event, the anticipated resolution
of such event, the actual resolution of such event and the actual impact on its
obligations hereunder.
15.10Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
agreement.
15.11Bankruptcy Rights.  
(i) All rights and licenses granted under or pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code and/or any similar or comparable section of the U.S. Bankruptcy
Code (as such sections may be modified, amended, replaced or renumbered from
time to time), licenses of rights to “intellectual property” as defined under
Section 101(35A) of the U.S. Bankruptcy Code and/or any similar or comparable
section of the U.S. Bankruptcy Code (as such sections may be modified, amended,
replaced or renumbered from time to time). The Parties shall retain and may
fully exercise all of their respective rights and elections under the U.S.
Bankruptcy Code.  Upon the commencement of bankruptcy proceedings by or against
either Party under the U.S. Bankruptcy Code, the other Party shall be entitled
to retain all of its license rights and use rights granted under this Agreement.
 
(ii) The Parties further agree that, in the event of any default of this
Agreement by the licensor or any time the licensee reasonably needs access for
purposes of the rights and licenses hereunder, the licensor shall not interfere
with the licensee’s rights to intellectual property and all embodiments of
intellectual property, and shall assist and not interfere with

36



--------------------------------------------------------------------------------



the licensee in obtaining intellectual property and all embodiments of
intellectual property from another entity, all subject to the terms of this
Agreement and limitations hereunder. The term “embodiments” of intellectual
property includes all tangible, intangible, electronic or other embodiments of
rights and licenses hereunder, including all compounds and products embodying
intellectual property, regulatory filings and related rights. 
(iii) If any Party should be dissolved, file a voluntary petition in bankruptcy,
have a reorganization proceeding commenced against it, or should an order be
entered pursuant to any law relating to bankruptcy or insolvency appointing a
receiver or trustee of any Party, then such event shall be deemed a material
breach and the other non-breaching Party shall have the right to terminate this
Agreement, upon written notice, in accordance with Sections 9.2 or 9.3 (as
applicable).
(iv) The Parties agree that the TTA and STTA are hereby amended to add the
provisions contained in this Section 15.11.


XVI.    SALES TARGETS
Sales Targets. In the event that the sales targets in Exhibit D hereunder are
not reached, the Parties shall undertake a performance review in good faith and
in a commercially reasonable manner to decide on the feasibility and
desirability of the continuation of the exclusivity provisions set forth in
Section 2 hereunder. The performance review shall take into consideration, among
other things, past performance, market conditions, business prospects,
profitability, bona fide efforts by the Parties, quality issues affecting
marketability and future plans.

37



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in a
manner binding upon them by their duly authorized officers as of the date first
above written.
FUELCELL ENERGY, INC.
By: /s/ Arthur A. Bottone
Name: Arthur A. Bottone
Title: President & CEO
Company: FuelCell Energy, Inc.
Date: October 31, 2012


POSCO ENERGY CO., LTD.
By: /s/ ChangKwan Oh
Name: ChangKwan Oh
Title: President & CEO
Company: POSCO ENERGY, CO., LTD
Date: October 31, 2012





38



--------------------------------------------------------------------------------




EXHIBIT A


CELL TECHNOLOGY TRANSFER PROGRAM


The purpose of this Cell Technology Transfer Program (“CTTP”) is to describe the
transfer by FCE to POSCO Energy of the FCE Technology which shall have the
meaning set forth in the Cell Technology Transfer License Agreement (“CTTA”).
The CTTP contains the detailed terms and schedules relating to the transfer by
FCE of FCE Technology, including the scope of assistance and support provided,
to POSCO Energy/POSCO Affiliates, it being understood and agreed that, the CTTP
shall be a part of the CTTA. It being further understood that FCE shall provide
all related materials and information to POSCO Energy upon execution of the
CTTA. Capitalized terms used herein, but not defined herein, shall have the
meanings given to them in the CTTA.
OVERVIEW
1.
Types of Information to be Transferred

The CTTP shall cover the following aspects of the technology transfer:
1.1
Cell Technology Information

Cell technology information to be transferred and the process for the transfer
are outlined in Section A.
 
1.2 Manufacturing Realization Support
Manufacturing information to be transferred and support for the development of a
repeating component factory are described in Section B.
1.3
Integrated Global Supply Plan

Description of a program for developing an integrated global supply chain is
described in Section C.
1.4
Service Technology Transfer

Description of a program for transferring technology with respect to operation,
maintenance and diagnosis of fuel-cell cells, stacks, modules and power plants
is described in Section D.
2.
Method of Transfer

For each of the above types of information, both companies will appoint a joint
team to develop a plan to complete the transfer of information and provide other
necessary support. Approval of these plans must be completed by Senior Vice
President or higher level of management from each company within 60 days of the
Effective Date of this CTTP, with the exception of the Integrated Global Supply
Plan, which shall be 90 days.




3.
Obligation to Exercise Good Faith Efforts

Consistent with the objectives of the Alliance Agreement, the Parties shall use
good faith efforts to cooperate with each other to effectuate the transactions
contemplated by the CTTA, including






--------------------------------------------------------------------------------




this CTTP.
4. Costs
FCE shall use commercially reasonable efforts to provide technical consultation
and assistance in connection with POSCO Energy/POSCO Affiliate’s activities
under this CTTP without additional charge up to 500 man-days for the duration of
the CTTA. 500 Additional man-days beyond the 500 man-days shall be provided by
FCE subject to payments from POSCO Energy to FCE. Payments shall be based upon
mutually agreeable terms and conditions. For the purposes of this section, a
“man-day” shall be defined as eight (8) working hours, and a “man-year” shall be
defined as 1,920 working hours. The specific category of activities that qualify
as counting towards the 500 man-days shall be mutually agreed upon within 60
days of the Effective Date of this CTTP, it being understood that preparation
time of documents or data for the purpose of (i) transferring technology to
POSCO, and (ii) reorganizing available technology data do not qualify as
“man-day” activities and shall not count towards consuming man-day time. These
500 man-days apply only to efforts associated with sections A, C, and D, below.


4.1
Tracking.

FCE shall continually track the number of man-days consumed, and the number of
man-days remaining. FCE shall provide on a quarterly basis a Work Progress
Summary outlining activities and deliverables completed or ongoing from the
prior reporting period, as well as a summary of the number of man-hours
remaining. POSCO Energy/POSCO Affiliates shall make payments on the additional
man-days beyond 500 man-days on a quarterly basis upon receiving the Work
Progress Summary.


4.2
Payment Default Rate

In the event that any payment due from POSCO Energy under this CTTP is not paid
when due, POSCO Energy shall pay FCE interest (“Overdue Payment Interest”) on
such overdue payment during a period commencing on such due date until the date
that such overdue payment is actually made to Seller, the annual rate of
interest being equal to two percent (2%) above the highest commercial prime rate
as published in the Wall Street Journal on the day the payment first became due.
Nothing in this paragraph shall prevent the FCE from exercising other remedies
available under this CTTP. The above Overdue Payment Interest applies on
condition that any invoice provided by FCE is clear, sufficiently-detailed and
understandable. In the event that an invoice provided by FCE is ambiguous as to
its details, inadequately describes the work and materials performed contains
errors material to the work performed, was not timely sent or causes any other
delay at no fault to POSCO Energy/POSCO Affiliates, POSCO Energy shall not be
obligated to pay any Overdue Payment Interest on payment of such invoices.










--------------------------------------------------------------------------------




5. New Product Development and Improvement
5.1
Process

5.1.1
Independent Development

FCE and POSCO Energy shall agree to adopt the established approval process known
as “4-Step Process” as described below and in Attachment 2 for the formal
approval communication process of technology changes initiated by POSCO Energy.
Step 1.    POSCO Energy requests and describes requirement for new or localized
part, material or process.
Step 2.    FCE respondsse defining information needed to implement the POSCO
Energy’s request.
Step 3.    POSCO Energy responds with requested information.
Step 4.    FCE approval.
5.1.2    Joint Development
The Parties agree to undertake the Joint Development Program activities in a
spirit of partnership, and shall strive to foster dialog and mutual cooperation
to achieve efficient and expeditious outcomes, and maximize the chances of
success. In addition, each Party agrees to provide the other Party with
technical and related information reasonably necessary and to the extent
reasonably available to carry out their respective responsibilities under the
Joint Development Program.


5.1.2.1
Resource Allocation and Development Costs

Each party agrees to bear its own costs incurred in the Joint Development
Program, except as specifically provided for in a separate instrument. The
Parties acknowledge and agree that each Party’s participation in the Joint
Development Program shall be determined based upon the availability of its own
technical personnel and financial resources, at the sole discretion of each
individual participating Party. Further, the contribution of each party in terms
of intellectual property shall be duly considered, alongside consideration of
the level of effort in personnel and resources contributed to the Joint
Development Program, when determining joint ownership of resulting intellectual
property.






--------------------------------------------------------------------------------






Section A.


Cell Technology Transfer


A.1    Scope of Cell Technology Transfer
A.1.1    Cell Technology.
FCE shall transfer the FCE Know-How to POSCO Energy and POSCO Affiliates,
including but not limited to the following:
*


A.1.2    Method for the Technology Transfer


A.1.2.1    Personnel


FCE and POSCO Energy/POSCO Affiliate will each appoint a dedicated Program
Manager to serve as the primary point of interface between POSCO Energy/POSCO
Affiliate and FCE. FCE will also support the program with management and
expertise gathered from its manufacturing department and related departments to
successfully execute this CTTP.




A.1.2.2    Mechanism for the Transfer of Technology


Information will be transferred using a web-based portal known as *. FCE will
notify
POSCO Energy as soon as practicable when any changes to the information have
been made by FCE, and will post such modified information on the web portal for
downloading by POSCO Energy/POSCO Affiliate. FCE will supply a report of
technology and design changes weekly, following the same process that has been
established for the STTP. A procedure for managing changes to the cell design
technology, manufacturing process, raw materials, or change in supply chain that
affect short- and long-term performance shall be implemented and maintained by
both parties mutually. FCE will notify POSCO Energy of impacts due to changes
that affect manufacturing processes or component designs, and will transfer
revised procedures. Other than the aforementioned method, information will also
be transferred by the following method, consistent with Section 4 above, and the
specific plan will be decided within 60 days of the Effective Date of this CTTP.
i)
Training session for general and/or specific design activity (Annex B)

ii)
Periodic and/or ad hoc Q&A session

iii)
Participation of POSCO Energy in FCE’s existing projects upon FCE’s prior
consent

iv)
Project jointly conducted by both companies

For the avoidance of doubt, a similar plan will also be developed for the stack
design information and technology transfer within the same date mentioned above.


* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.










--------------------------------------------------------------------------------




A.1.3    Compensation for FCE’s activities beyond initial Cell Technology
Transfer


In the occasion POSCO Energy requires FCE’s labor for transferring information
beyond currently available material, including but not limited to training,
documentation of undocumented information, meetings, communications (verbal or
written), technical experiments and activities, POSCO Energy shall initiate
Service request process by following the steps below.


Step 1. POSCO Energy requests FCE’s support or labor by submitting a written
communication to FCE counterpart arranged in the joint team of each information
transfer activity.


Step 2. FCE provides assessment of time and material with the schedule of
completion to be required in fulfilling the request, within ten (10) working
days from initial request submitted by POSCO Energy. Such assessment shall
include a proposed milestone based estimated fee structure for the required
activity.


Step 3. POSCO Energy reviews FCE’s assessment on time and material with
completion schedule and provide a written approval to FCE.


Step 4. FCE initiates its activity requested by POSCO Energy.


Step 5. FCE shall bill POSCO Energy based upon the schedule of the estimated fee
structure agreed to in Step 2. When each milestone is met, FCE shall provide a
detailed invoice including actual labor performed and materials used. POSCO
Energy shall remit funds within 30 days of the detailed invoice receipt.


A.1.3.1    Travel Expenses


Documented travel and living expenses for FCE personnel during visits to POSCO
Energy/POSCO Affiliate facilities in Korea or other locations, when carried out
pursuant to the Cell Technology Transfer or at the request of POSCO Energy or
POSCO Affiliate, shall be borne by POSCO Energy or POSCO Affiliate, and, if paid
by FCE, shall be reimbursed to FCE by POSCO Energy. The parties agree to follow
the payment standard for traveling expenses by FCE’s employees as shown in
Attachment 1. Invoices from FCE to POSCO Energy/POSCO Affiliates shall be issued
to POSCO Energy.






--------------------------------------------------------------------------------




Section B.


Cell Manufacturing Facility Technical Support


B.1
Repeating Component Manufacturing Realization

FCE shall transfer the Repeating Component Manufacturing FCE Know-How listed in
Appendix “B” of this agreement to POSCO Energy in accordance with the Repeating
Component Manufacturing Facility Program schedule set forth in Appendix “A” of
this Agreement.
B.1.1.
Manufacturing Information to be transferred

FCE shall provide the RC manufacturing related information, as described in
Appendix “B”.


B.1.2
Facility Design Basis and Costs

The design basis for the Repeating Component Manufacturing Facility is shown in
Appendix “C”.


B.1.3
Method for the Technology Transfer

B.1.3.1
Personnel

FCE and POSCO Energy/POSCO Affiliate will each appoint a dedicated Program
Manager to serve as the primary point of interface between POSCO Energy/POSCO
Affiliate and FCE. FCE will also support the program with management and
expertise gathered from its manufacturing department and related departments to
successfully execute this agreement.


B.1.3.2
Mechanism for the Transfer of Technology

Initial Repeating Component Manufacturing FCE Know-How will be transferred using
a web-based portal known as *. Following the initial transfer of the FCE
Know-How, FCE will notify POSCO Energy as soon as practicable when any changes
to the information have been made by FCE, and will post such modified
information on the web portal for downloading by POSCO Energy/POSCO Affiliate. A
procedure for managing changes to the manufacturing processes that affect
short-term and/or long-term performance shall be implemented and maintained by
both parties mutually. FCE will notify POSCO Energy of impacts due to changes
that affect manufacturing process, or component design, and transfer revised
procedures. In addition, processes for recording the RC manufacturing data of
the RCs manufactured at the POSCO facility shall be implemented, maintained and
accessible by both parties mutually.


* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.


















--------------------------------------------------------------------------------




B.1.3.3
Training

B.1.3.3.1    Certification Training Program for Repeating Component
Manufacturing
FCE shall develop Certification Training Programs for repeating component
manufacturing processes, which shall be offered to POSCO Energy and/or POSCO
Affiliate consistent with the scope and timing of the technology transfer
program described hereunder. POSCO Energy agrees to undertake the training
program designed by FCE, and FCE agrees to confer certified status on employees
of POSCO Energy and/or POSCO Affiliate who successfully complete the training.
FCE shall provide a POSCO Energy trainer certification program. Additionally,
POSCO Energy and/or POSCO Affiliate agree to undergo periodic refresher training
by FCE to maintain the certification status of all personnel who are to be
employed at the repeating component manufacturing facility. Periodic refresher
training shall take place by mutual agreement between POSCO Energy and FCE. All
training will be administered per the project schedule of Appendix “A”.


B.1.3.4
Organization and Personnel Recommendations

FCE will provide a recommended organizational structure, job descriptions and
required background experience for each position. FCE will specify which job
descriptions need certification, including the duration of the certification,
per paragraph B.1.3.3.1.


B.1.3.5    Meetings


B.1.3.5.1 Regular Meetings
Regular meetings will take place as defined in the project schedule in Appendix
“A”. Following is a brief description of the various types of meetings which
shall be scheduled:
a.
Program Reviews are conducted to ensure that milestones have been met in
accordance with the requirements as defined in Appendix “A”.

b.
Facility Design Reviews are technical reviews of repeating component
manufacturing facilities, and they are conducted to ensure best practices in
manufacturing are captured prior to commencing construction activities. FCE
proposes both preliminary and final Facility Design Reviews.

c.
Quality Reviews are joint reviews of Quality Assurance Methodologies conducted
per Section B.4.

B.1.3.5.2    Ad Hoc Meetings
Ad Hoc meetings beyond the above regular meetings will take place on an
as-needed basis by mutual agreement.


B.1.4
Repeating Component Manufacturing Facility

Technical advisory and supporting services in the installation, troubleshooting,
and preparing for operations of the equipment and facilities in the Facility
shall be addressed.


B.1.4.1
Building

POSCO Energy shall be directly responsible for providing sufficient space for
the Repeating Component Manufacturing Facility.






--------------------------------------------------------------------------------




B.1.4.2
Equipment

POSCO Energy shall be directly responsible for the procurement and quality of
all equipment and tools required and procured for the Repeating Component
Manufacturing Facility. POSCO Energy is responsible for all aspects of the
equipment, including but not limited to safety, commissioning, qualification,
and environmental considerations. POSCO Energy is also responsible for all
adders to equipment purchase orders, including but not limited to those that
happen during commissioning and qualification at the Pohang site.
Appendix “F” outlines the Repeating Component Manufacturing Facility Capital
Equipment Procurement Strategy. Both companies agree to follow this strategy.


B.1.4.3
Logistics and Customs    

POSCO Energy shall be directly responsible for activities of logistics and
customs clearance relating to timely delivery of equipment required for the
Repeating Component Manufacturing Facility.
B.1.4.4
Technical Support, Commissioning and Training

FCE shall provide, with compensation to be agreed on in a separate contract,
technical support, commissioning, training, materials and travel expenses
required for normal operation of the Repeating Component Manufacturing Facility.
B.1.4.5
Method of Payment

POSCO Energy shall remit payment to FCE via wire transfer (T/T).
B.1.5
Use of Affiliates

Where any party uses or proposes to use an Affiliate to meet any of its
obligations under this Agreement, such party, prior to any services being
provided by the Affiliate, shall cause the Affiliate to execute and deliver an
undertaking in a form satisfactory to the other party binding the Affiliate to
this Agreement.


B.1.6
Dispatch of Technical Personnel

Each Party agrees to send its employees with relevant technical knowledge to the
other’s premises to promote the execution of the Repeating Component
Manufacturing Facility Program and to host such employees sent by the other
Party. The identity and number of such employees shall be mutually agreed by the
Parties.


B.1.7
Roles and Responsibilities

The parties agree to follow and execute per “Roles and Responsibilities Matrix”
listed in Appendix “D”.


B.1.8
Deliverables

Throughout the Repeating Component Manufacturing Facility Program, the Parties
shall produce drawings, documents, and reports as listed in Appendix “G”.


B.1.9     Exchange of Information






--------------------------------------------------------------------------------




The Parties acknowledge and agree that the exchange of information between FCE
and POSCO Energy under this Agreement shall be consistent with the grant of
licensed technology in the CTTA; and that the accelerated schedule for the
Repeating Component Manufacturing Facility Program will necessitate focused
contributions by each of the Parties and will discuss to include the opportunity
for formal training sessions. FCE agrees to provide to POSCO Energy the
information reasonably available and in then-current use by FCE, to enable POSCO
Energy to carry out this purpose.
B.2.
Quality Plans

Current quality methodologies for repeating component manufacturing and material
supply management will be transferred. Both parties will work together to
develop and exchange future improved quality assurance methodologies for
repeating component manufacturing and supply chain management.


B.3.
Quality Audits

For three (3) years from the operational date of the new facility, to ensure
that POSCO Energy is working in accordance to FCE’s specifications, upon mutual
agreement as to reasonable time and condition, FCE may inspect: (1) POSCO
Energy’s repeating components during their manufacture, including repeating
component manufacturing, inspection, transportation and storage; (2) POSCO
Energy’s training records of personnel involved in manufacturing and storing the
fuel-cell components and products, as well as work instructions and other
training material developed by POSCO Energy for the production of fuel-cell
components; (3) POSCO Energy’s tooling and tooling documentation used to produce
fuel-cell components and products; and (4) POSCO Energy’s supplier quality.






--------------------------------------------------------------------------------




Section C.


Integrated Global Supply Plan


C.1.
Integrated Global Supply Plan

Within ninety (90) days of the Effective Date of this CTTP, the Parties shall
establish and mutually agree to the Integrated Global Supply Plan in accordance
with the Integrated Global Supply Chain Strategy in Appendix “H”. The Integrated
Global Supply Plan shall include the vendor and material information,
qualification processes, and the target schedule for the integrated global
supply chain strategy consistent with the CTTA, subject to the changes to be
made by the Parties upon negotiation.


C.2
Compensation for the Labor

The Parties agree to be mutually responsible for the cost of labor incurred by
activities creating commercially agreeable mutual benefits in relation to
Integrated Global Supply Strategy included in Exhibit “J”.


When additional activities such as, but not limited to, validation of new RC
material substitution, RC material vendor qualification for POSCO Energy’s own
supplier development are required for FCE to conduct, POSCO Energy shall
compensate FCE by issuing a written purchase order based on agreed to time and
material quotation provided by FCE per FCE Standard Service labor Rate of
Attachment 3.


Step 1. POSCO Energy requests FCE’s support or labor by submitting a written
communication to FCE counterpart arranged in the joint team of each information
transfer activity.


Step 2. FCE provides assessment of time and material with the schedule of
completion to be required in fulfilling the request, within ten (10) working
days from initial request submitted by POSCO Energy. Such assessment shall
include a proposed milestone based estimated fee structure for the required
activity.


Step 3. POSCO Energy reviews FCE’s assessment on time and material with
completion schedule and provide a written approval to FCE.


Step 4. FCE initiates its activity requested by POSCO Energy.
Step 5. FCE shall bill POSCO Energy based upon the schedule of the estimated fee
structure agreed to in Step 2. When each milestone is met, FCE shall provide a
detailed invoice including actual labor performed and materials used. POSCO
Energy shall remit funds within 30 days of the detailed invoice receipt.
C.2.1
Travel Expenses

Documented travel and living expenses for FCE personnel during visits to POSCO
Energy/POSCO Affiliate facilities in Korea or other locations, when carried out
pursuant to Integrated Global Supply Plan or at the request of POSCO Energy or
POSCO Affiliate, shall be borne by POSCO Energy or POSCO Affiliate, and, if paid
by FCE, shall be reimbursed to FCE. The






--------------------------------------------------------------------------------




parties agree to follow the payment standard for traveling expenses by FCE’s
employees as shown in Attachment 1. Invoices from FCE to POSCO Energy/POSCO
Affiliates shall be issued to POSCO Energy.


C.3    Quality Plans
Current quality methodologies for repeating component manufacturing and material
supply management will be transferred. Both parties will work together to
develop and exchange future improved quality assurance methodologies for
repeating component manufacturing and supply chain management.


C.4    Quality Audits
For three (3) years from the operational date of the new facility, to ensure
that POSCO Energy is working in accordance to FCE’s specifications, upon mutual
agreement as to reasonable time and condition, FCE may inspect: (1) POSCO
Energy’s repeating components during their manufacture, including repeating
component manufacturing, inspection, transportation and storage; (2) POSCO
Energy’s training records of personnel involved in manufacturing and storing the
fuel-cell components and products, as well as work instructions and other
training material developed by POSCO Energy for the production of fuel-cell
components; (3) POSCO Energy’s tooling and tooling documentation used to produce
fuel-cell components and products; and (4) POSCO Energy’s supplier quality.






--------------------------------------------------------------------------------






Section D.


Service Technology Transfer


D.1.    Scope of Service Technology Transfer
FCE shall transfer the FCE Know-How relating to Customer Service Technology
listed in Appendix “I” of this agreement as available to POSCO Energy/POSCO
Affiliate.
D.1.1    Method for the Technology Transfer
D.1.1.1        Personnel
FCE and POSCO Energy/POSCO Affiliate will each appoint a dedicated Program
Manager to serve as the primary point of interface between POSCO Energy/POSCO
Affiliate and FCE. FCE will also support the program with management and
expertise gathered from its service department and related departments to
successfully execute this agreement.
D.1.1.2        Mechanism for the Transfer of Technology
Initial FCE Know-How relating to Customer Service Technology will be transferred
using a web-based portal known as *. Following the initial transfer of the FCE
Know-How, FCE will notify POSCO Energy as soon as practicable when any changes
to the information have been made by FCE, and will post such modified
information on the web portal for downloading by POSCO Energy/POSCO Affiliate.


A procedure for managing changes to the POSCO Energy fleet shall be implemented
and maintained by both parties mutually. FCE will notify POSCO Energy of product
or process changes that are expected to affect operation, maintenance and repair
processes and analysis procedures with regard to the POSCO Energy fleet.
D.1.1.3        Training Programs
Both Parties agree to develop and use OJT Programs to support the service
technology transfer. FCE agrees to develop OJT programs for related to the
maintaining, operating , monitoring, repairing, upgrading and evaluating Stack
Modules, which shall be offered to POSCO Energy and/or POSCO Affiliate
consistent with the scope and timing of the CTTP. POSCO Energy agrees to
undertake the OJT program designed by FCE, and FCE agrees to confer certified
status on employees of POSCO Energy and/or POSCO Affiliate who successfully
complete the OJT.


D.2    Compensation for FCE’s activities beyond initial Service Technology
Transfer
In the occasion POSCO Energy requires FCE’s labor for transferring information
beyond


* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.












--------------------------------------------------------------------------------




currently available material, including but not limited to training,
documentation of undocumented information, meetings, communications (verbal or
written), technical
experiments and activities, POSCO Energy shall initiate Service request process
by following the steps below.


Step 1. POSCO Energy requests FCE’s support or labor by submitting a written
communication to FCE counterpart arranged in the joint team of each information
transfer activity.


Step 2. FCE provides assessment of time and material with the schedule of
completion to be required in fulfilling the request, within ten (10) working
days from initial request submitted by POSCO Energy. Such assessment shall
include a proposed milestone based estimated fee structure for the required
activity.


Step 3. POSCO Energy reviews FCE’s assessment on time and material with
completion schedule and provide a written approval to FCE.


Step 4. FCE initiates its activity requested by POSCO Energy.
Step 5. FCE shall bill POSCO Energy based upon the schedule of the estimated fee
structure agreed to in Step 2. When each milestone is met, FCE shall provide a
detailed invoice including actual labor performed and materials used. POSCO
Energy shall remit funds within 30 days of the detailed invoice receipt.
D.2.1    Travel Expenses


Documented travel and living expenses for FCE personnel during visits to POSCO
Energy/POSCO Affiliate facilities in Korea or other locations, when carried out
pursuant to the Service Technology Transfer or at the request of POSCO Energy or
POSCO Affiliate, shall be borne by POSCO Energy or POSCO Affiliate, and, if paid
by FCE, shall be reimbursed to FCE by POSCO Energy. The parties agree to follow
the payment standard for traveling expenses by FCE’s employees as shown in
Attachment 1. Invoices from FCE to POSCO Energy/POSCO Affiliates shall be issued
to POSCO Energy.








--------------------------------------------------------------------------------




List of Appendices, Tables and Attachments
LIST OF APPENDICES
Appendix “A”
Repeating Component Manufacturing Facility Program Schedule

Appendix “B”
Repeating Component Manufacturing Process Information to be transferred by CTTP

Appendix “C”    Repeating Component Manufacturing Facility Design Basis
Appendix “D”
Repeating Component Manufacturing Facility Roles and Responsibilities Matrix

Appendix “E”
Repeating Component Manufacturing Facility Sample Organization Structure

Appendix “F”
Repeating Component Manufacturing Facility Capital Equipment Procurement
Strategy

Appendix “G”
Repeating Component Manufacturing Facility Program Milestones and Deliverables

Appendix “H”    Integrated Global Supply Chain Strategy
Appendix “I”    Customer Service related Information to be Transferred by CTTP
LIST OF ATTACHMENTS
Attachment 1
Payment Standard for Traveling Expenses by FCE’s Employees

Attachment 2
FCE Standard Service Labor Rate

Attachment 3
Formal Process for Request and Approval of Technology Changes (4-Step Process)

LIST OF TABLES
Table 1
FCE Post Test Procedures

Annex A
Other Available Documents

Annex B    Examples of expected training Topic






--------------------------------------------------------------------------------




Appendix “A”


Target CTTP Schedule




*












* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------




Appendix “B”
Repeating Component Manufacturing Facility Process Information to be Transferred
by CTTP


Document Type
Description
                     *
                                                                              *







* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------




Appendix “C”
Repeating Component Manufacturing Facility Design Basis


Capacity
The facility shall provide 140MW/y of repeating component production. Initially,
only 70MW/y of capital equipment shall be installed, while the building and
utilities shall be built for 140MW/y.


Site
The facility shall be contiguous to the south side of the current Module
Production Facility so repeating components can be moved directly into Final
Assembly. Appropriate space will be left outside the building for the necessary
parking and logistical traffic, and space will be allowed within the facility to
permit warehousing the required level of raw materials for repeating components
and transfer of non-repeating components to the Module Production Facility. It
is expected that most warehousing will be provided at another facility on the
campus.
The building dimensions shall be approximately 120m wide by 138m long.
Space must be planned for bulk gasses required by the manufacturing equipment.
Process Improvements
*
















* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.










--------------------------------------------------------------------------------




APPENDIX “D”
RC Component Manufacturing Facility Realization Program Roles and Responsibility




Phases and Tasks
FCE
PE
                                             *
*
*







* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------




Appendix “E”
Repeating Component Manufacturing Facility Sample Organization Structure






*






* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.












--------------------------------------------------------------------------------






Appendix “F”
Capital Equipment Procurement Strategy








*








* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------






Appendix “G”
Repeating Components Manufacturing Facility Program Milestones and Deliverables


*








* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------




Appendix “H”
Integrated Global Supply Chain Strategy




*




* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------




Appendix “I”
Service Technology to be Transferred by CTTP


Technology and Know-how
Description
                       *
                                                                              *







* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.










--------------------------------------------------------------------------------




Table 1, FCE Post Test Procedures


*














* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------




Annex A, Other Available Documents and Documents that could be developed under
Section 4


*






* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------




Annex B, Examples of expected training Topic


*






* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------




Attachment 1, Payment Standard for Traveling Expenses by FCE’s Personnel
1. SCOPE


The present standard shall apply to the standard for traveling expenses by
officers or employees of FuelCell Energy, Inc. (“FCE”) for the purposes of
transfer of fuel cell stack module assembly technology or construction of
manufacturing plant in Korea at POSCO Energy or POSCO Affiliate’s request.


2. PAYMENT STANDARD
1)
Transportation, food, and lodging expenses shall be paid for the traveling
personnel except for the amount corresponding to purposes other than the affairs
involving POSCO Energy or POSCO Affiliate.

2) Transportation expenses shall mean airfare in principle, but in the event no
airlines in Korea or other reasons not permitting air travel exist, railroad,
automobile, or passage fare will be paid for the traveling personnel.
3) The standard payment rate for transportation expenses shall follow Schedule
A.
4)
Traveling personnel’s food and lodging expenses shall be paid by the number of
days spent for the business trip in case of food expenses and the number of days
requiring lodging in case of lodging expenses in accordance with Schedule B. In
the case of business trip by air travel, however, lodging and food expenses
shall be paid only in the cases requiring lodging due to events beyond one’s
control.

5) Food and lodging expenses as specified in Schedule B shall be paid as much as
the actual expenses within the range specified in Schedule B for Officers, and
as a fixed per diem amount for all employees as shown. Receipts or proof of
expenses must be produced for the reimbursement.
6) Officers shall mean the employees whose title is Vice President or higher at
FCE


Schedule A: Transportation Expenses
(Unit : US$)
Item
Airfare
Railroad / Auto / Passage Fare
Domestic
International
Officer
Business Class
Business Class
Actual Expense
Employee
Economy Class
Business Class

Note) 1) In the event that no reservation for the designated class above can be
made, the designated class can be changed to higher or lower class.


Schedule B: Traveling Expenses
(Unit : US$)
Item
Food Expenses (Actual Expense)
Lodging (Actual Expenses)
Officer
Actual Expense
Actual Expense
(Standard Room)
Employee
80 Per Diem
140

Note) Food and lodging expenses for the employees shall be paid as much as the
actual expenses/ Pier Diem within the limit shown above (receipt or proof of
expenses is required).


3. PAYMENT METHOD
1) Transportation expenses and traveling expenses shall be calculated in units
of one month in principle, and FCE shall bill POSCO Energy or POSCO Affiliate
for the expenses.


2) “POSCO Energy or POSCO Affiliate” shall write up and send to FCE the
statement of payment based on the bill sent by FCE and directly pay the
corresponding amount in US dollars along with the statement of payment by
applying the first basic rate of foreign exchange (USD) as of the date the bill
is paid.
◦
Payment Date : 30 days within the date on the bill issued by FCE if there are no
debatable issues

◦
Payment Method : wire transfer to a bank account designated by FCE







--------------------------------------------------------------------------------




Attachment 2
FCE Standard Labor Rates
Labor Category
Rate,$/hour
Engineer - Product/Manufacturing
 
Hourly Rate
*
Service Team Leader
 
Hourly Rate
*
Technician - MFG or Service
 
Hourly Rate
*
Advanced Technology/R&D
 
Hourly Rate
*
Project, Construction, or Customer Manager
 
Hourly Rate
*
 
 
 
 



If overtime is required in support of specific tasks, as pre agreed to by Posco
Energy, rates will have to be increased and paid in adherence to Connecticut
labor laws. Which is essentially 150% over 40 hours in a given week and 200% for
any hours worked on a holiday.








* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.








--------------------------------------------------------------------------------




Attachment 3
Request and Approval of Technology Changes (4-Step Process)




*








* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.


















































































--------------------------------------------------------------------------------




EXHIBIT B


U.S. DOE APPROVAL


[doeapprovalletter1031_image1.gif]






--------------------------------------------------------------------------------




[doeapprovalletter1031_image2.gif]






--------------------------------------------------------------------------------




[doeapprovalletter1031_image3.gif]


















--------------------------------------------------------------------------------




[doeapprovalletter1031_image4.gif]






















--------------------------------------------------------------------------------




[doeapprovalletter1031_image5.gif]


















--------------------------------------------------------------------------------




[doeapprovalletter1031_image6.gif]


























--------------------------------------------------------------------------------








[doeapprovalletter1031_image7.gif]






















--------------------------------------------------------------------------------




































































--------------------------------------------------------------------------------




[doeapprovalletter1031_image8.gif]


























--------------------------------------------------------------------------------




[doeapprovalletter1031_image9.gif]
























--------------------------------------------------------------------------------




[doeapprovalletter103_image10.gif]






--------------------------------------------------------------------------------




[doeapprovalletter103_image11.gif]


























--------------------------------------------------------------------------------
































--------------------------------------------------------------------------------




[doeapprovalletter103_image12.gif]


























--------------------------------------------------------------------------------












EXHIBIT C


LIST OF FCE PATENTS


I.
U.S. Patents Held by FCE

 
Title
Inventor(s)
Status
Application No.
Patent No.
1
Improved anode structure for molten carbonate fuel cell
A. Hilmi
C. Yuh
M. Farooque
Patented
11538922
8,062,779
2
Anode with Ceramic Additives for Molten Carbonate Fuel Cell
Hilmi, Abdelkader Yuh, Chao-Yi Farooque, Mohammad
Patented
12054997
8,163,437
3
Fuel Cell Anode and Fuel Cell
Doyon J
Patented
8336870
5,558,948
4
Dual-Porosity Ribbed Fuel Cell Cathode
R. Johnsen,
C. Yuh and
M. Alexander
Patented
10226450
6,890,679
5
Continuous Method for Manufacture of Uniform Size Flake or Powder
J. Doyon and
T. Lucas
Patented
10171148
6,884,269
6
Continuous Method and Apparatus for Manufacture of Uniform Size Flake or Powder
J. Doyon and
T. Lucas
Patented
10835786
7,060,219
7
Electrolyte Matrix for Molten Carbonate Fuel Cells
Huang C
Yuh C
Patented
766518
5,869,203
8
Method of Making Matrix for Carbonate Fuel Cells
C. Huang, C. Yuh, J. Doyon
Patented
9135811
5,997,794
9
Bipolar separator plate for use in a fuel cell assembly and for preventing
poisoning of reforming catalyst
C. Yuh
Patented
12016564
7,985,512
10
Process for preparing a separator plate for a melt carbonate fuel cell and
separator plate prepared according to this process
Nitschke, Felix | Wind, Jorg | Huber, Heinz
Patented
695860
5,698,337
11
Bipolar Separator
Farooque M
Doyon J D
Primerano T
Patented
8725286
5,773,161
12
Bipolar Separator for Use in a Fuel Cell Assembly
M. Farooque, M. Primerano, C. Yuh
Patented
9135737
6,159,627
13
Bipolar Separator Plate with Improved Wet Seals
C. Yuh, J. Li, M. Primerano, and T. Lucas
Patented
9451132
6,372,374







--------------------------------------------------------------------------------




14
Method of Coating a Support Plate and Fuel Cell Provided with Such a Support
Plate
R.C. Makkus
E. Bullock
A.H.H. Janssen
Y. Denos
M. Cassier
Patented
9807025
6,761,927
15
Fuel Cell Plate Structure Having Baffles in Wet Seal Area
Z. Ma
C. Yuh
D. Kelley
M. Farooque
W. Beesley
Patented
11396151
7,740,988
16
Cathode Side Hardware for Carbonate Fuel Cells
G. Xu
C. Yuh
M. Farooque
Patented
10867975
7,914,946
17
Cathode Side Hardware for Carbonate Fuel Cells
G. Xu
C. Yuh
Patented
11137018
7,919,214
18
Fuel Cell Assembly and Method of Making Same
Correa, Salvador E. Lucas, Thomas M. Novacco, Lawrence J.
Patented
11746911
8,137,741
19
Sol-gel Coated Cathode Side Hardware for Carbonate Fuel Cells
C. Huang and J. Li
Patented
9848023
6,645,657
20
Method of Manufacturing an Electrochemical Cell
Sitters, Eric Franciscus Van Heuveln, Frederik Hendrik
Patented
793846
5,885,309
21
Inactive end cell assembly for fuel cells for improved electrolyte management
and electrical contact
C. Yuh,
R. Johnsen and
M. Farooque
Patented
10407544
7,201,985
22
Internal Reforming Fuel Cell Assembly With Simplified Fuel Feed
M. Farooque, L.J. Novacco, J.P. Allen
Patented
9251196
6,200,696
23
High performance internal reforming unit for high temperature fuel cells
Z. Ma
R. Venkataraman
L. Novacco
Patented
11030747
7,431,746
24
Flexible Fuel Cell Gas Manifold System
M. Cramer;
J. Shah;
R. Hayes and
D. Kelley
Patented
10264866
6,887,611
25
Retention System for Fuel Cell Stack Manifolds
S. Blanchet, M. Cramer and R. Zepko
Patented
9636452
6,461,756
26
Fuel Cell End Unit with Integrated Heat Exchanger
S. Blanchet
P. Patel
Patented
10329182
7,070,874
27
Fuel Cell End Unit with Integrated Heat Exchanger
S. Blanchet
P. Patel
Patented
11436748
7,393,605
28
Fuel Cell Stack Compressive Loading System
S. Blanchet
Patented
10329116
6,797,425
29
Fuel Cell Stack Compression System
S. Blanchet, M. Cramer and R. Hayes
Patented
9651921
6,413,665







--------------------------------------------------------------------------------




30
Fuel Cell System with Mixer/Eductor
S. Blanchet and
P. Patel
Patented
10187495
6,902,840
31
Wet-Seal Caulk for Carbonate Fuel Cell
D. Kelley
C. Yuh
M. Farooque
Patented
11396154
8,057,955
32
Fibrous ceramic material and method for making same
C. Yuh
D. Kelley
N. Jalani
Patented
12233427
8,088,697
33
Manifold gasket accommodating differential movement of fuel cell stack
D. Kelley
M. Farooque
Patented
11022977
7,294,427
34
Ultra-Smooth Dielectric Members for Liquid Electrolyte Fuel Cells
Li J
Maru H
Patented
9736549
6,514,636
35
Fuel cell system including a unit for electrical isolation of a fuel cell stack
from a manifold assembly and method therefor
M. Farooque
D. Kelley
K. Davis
Patented
11020593
7,276,304
36
Dielectric frame assembly and fuel cell manifold
E. Hansell
K. Dickson
M. Farooque
D. Kelley
P. Gilbert
Patented
11020592
7,494,736
37
Modular Fuel-Cell Stack Assembly
W. Urko andP. Patel
Patented
10916235
7,323,270
38
Modular Fuel-Cell Stack Assembly
P. Patel
Patented
11970411
7,754,393
39
High-lithium electrolyte for use in molten carbonate fuel cells and method for
making same
A. Hilmi
C. Yuh
M. Farooque
Patented
11130378
7,524,576
40
Carbonate Fuel Cell and Components Thereof for In-Situ Delayed Addition of
Carbonate Electrolyte
R. Johnsen
C. Yuh
M. Farooque
Patented
11139758
7,939,219
41
Method for producing plate-shaped components or combinations of components
De Rooij, Robert Nammensma, Pieter
Patented
9194360
6,217,812
42
Carbonate Fuel Cell Matrix
M. Farooque
C. Yuh
Patented
8319269
5,580,673
43
Carbonate Fuel Cell with Direct Recycle of Anode Exhaust to Cathode
Bernard R M.
Patented
8237675
5,422,195
44
Fuel Cell Sub-Assembly with a Plurality of Dimples
J. Allen
Patented
8698439
5,795,665
45
Catalyst Assembly for Internal Reforming Fuel Cell
M. Farooque
P. Patel
J. Allen
Patented
8667980
5,660,941
46
Catalyst and/or Electrolyte Loaded Plate and Method of Making Same
C. Haung, C.
Yuh, M.
Farooque
Patented
10361393
6,942,943







--------------------------------------------------------------------------------




47
Electrolyte Creepage Barrier for Liquid Electolyte Fuel Cells
J. Li, M. Farooque, C. Yuh
Patented
10405569
7,320,838
48
Manifold and Sealing Assembly for Fuel Cell Stack
D. Kelley and R. Hayes
Patented
9797021
6,531,237
49
Corrugated Current Collector for Direct Internal Reforming Fuel Cells
S. Blanchet, L. Novacco and J. Doyon
Patented
9891690
6,492,045
50
Anode Support for Carbonate Fuel Cells
C. Yuh and J. Li
Patented
10028599
6,719,946
51
Compliant Manifold Gasket
M. Farooque
C. Yuh
M. Cramer
D. Kelley
Patented
10627035
6,964,825
52
Reforming Catalyst and Method and Apparatus for Making and Loading Same
S. Katikaneni
S. Correa
E. Gladke
Patented
11280633
7,655,196
53
In-Situ Removal of Electrolyte from Gas Oxidizer
S. Katikaneni
M. Farooque
Patented
11022914
7,381,487
54
Reactant Flow Arrangement of a Power System of Several Internal Reforming Fuel
Cell Stacks
N. J. J. Dekker
R. G. Fellows
Patented
9297835
6,344,289
55
Flow Control Assembly for Use with Fuel Cell Systems Operating on Fuels with
Varying Fuel Composition
J. Daly
F. Jahnke
S. Koehler
Patented
11931746
8,062,804
56
Gasket for Molten Carbonate Fuel Cell
Farooque, Mohammad Allen, Jeff
Patented
7570034
5,110,692
57
High-Efficiency Dual-Stack Molten Carbonate Fuel Cell System
F. Jahnke
M. Farooque
H. Ghezel-Ayagh
Patented
13275524
8,236,458
58
Catalyst assembly for use in anode gas oxidizing systems of high temperature
fuel cells
S. Blanchet
S. Katikaneni
Patented
11195146
7,678,483
59
Control assembly for controlling a fuel cell system during shutdown and restart
R. Venkataraman
M. Farooque
G. Carlson
G. Berntsen
D. Beachy
S. Peterhans
M. Bischoff
Patented
11202010
7,736,777
60
Low Flow Bypass
K. Arneson
F. Jahnke
G. Berntsen
Patented
11404551
7,939,215
61
Fuel Cell System with Recycle of Anode Exhaust Gas
F. Jahnke
S. Parab
Patented
10439132
7,060,382
62
Fuel Cell Assembly Using Multiple Fuel Cell Stacks and Control Method Therefor
G. Berntsen
J. Doyon
Patented
11430107
7,800,340







--------------------------------------------------------------------------------




63
Carbonate Fuel Cell System with Thermally Integrated Gasification
Steinfeld G
Meyers S J
Lee A
Patented
8368430
5,554,453
64
Metal-Ceramic Joint Assembly
J. Li
Patented
9292440
6,410,161
65
Assembly for and Method of Housing an Object, Such as Fuel Cell Balance of Plant
Equipment, for Transport to and Storage at a User Location
K. Arneson
L. Ernst Jr.
A. Durante
G. Chenot
Patented
11409873
7,556,472
66
High-Capacity Sulfur Adsorbent Bed and Gas Desulfurization Method
S. Katikaneni
S. Parab
Patented
10628653
7,063,732
67
Method and system for recovering high power output operation of high temperature
fuel cells using a rapid load recovery procedure
J. Daly
W. Livingood
R. Venkataraman
M. Farooque
Patented
11475475
8,202,661





II.
U.S. Applications Held by FCE

 
Title
Inventor(s)
Status
Application No.
1
Molten carbonate fuel cell cathode with mixed oxide coating
Hilmi, Abdelkader Yuh, Chao-Yi
Pending
10755483
2
Coated Support Material for Use in Fabricating a Fuel Cell Matrix and Method of
Forming Same Using Alkaline Precursors
Xu, Gengfu Yuh, Chao-Yi
Pending
11462810
3
Fuel Cell Assembly and Method of Making Same
S. Correa
T. Lucas
L. Novacco
Pending
13424028
4
Internal Reforming Fuel Cell Assembly with External Manifold and Selective
Catalyst Loading for Staging Fuel Supply Within High Temperature Fuel Cell Stack
Z. Ma
M. Farooque
R. Venkataraman
Pending
12720328
5
Modular Fuel Cell Stack Assembly Including Anode Gas Oxidizer and Integrated
External Manifolds for Use in Fuel Cell Stack Modules
Z. Ma
M. Farooque
R. Venkataraman
M. Cramer
A. Barlow
Pending
12996437
6
Flow Distribution Control Baffle Plate For Fuel Cells
J. McInerney
L. Ernst
M. Farooque
E. Hansell
D. Nedu
K. Davis
W. Snyder
M. Quantannens
Pending
13016519







--------------------------------------------------------------------------------




7
Method and manufacturing assembly for sintering fuel cell electrodes and
impregnating porous electrodes with electrolyte powders by induction heating for
mass production
T. Lucas
W. Zhu
T. Vailionis
Pending
13198600
8
High Performance Electrolyte For Molten Carbonate Cells
A. Hilmi
C. Yuh
M. Farooque
Pending
12840736
9
Bipolar Separator Assembly For Fuel Cells And Method Of Making Same
W. Morris
L. Novacco
M. Primerano
Pending
13150838
10
Gas flow control assembly for use with fuel cell systems operating on fuels with
varying fuel composition
R. Venkataraman
G. Berntsen
G. L. Carlson
F. C. Jahnke
A. J. Leo
Pending
11089799
11
On-line Monitoring Assembly for Detection of Sulfur Breakthrough in a
Desulfurizer Assembly and Sulfur Breakthrough Detection Method
S. P. Kaitikaneni
J. M. Daly
Pending
11782989
12
Water recovery assembly for use in high temperature fuel cell systems
F. C. Jahnke
J. M. Daly
A. J. Leo
Pending
11971663
13
Water Recovery Assembly for Transferring Water from Fuel Cell Cathode Exhaust
F. C. Jahnke
J. M. Daly
Pending
12042231
14
Fuel Humidifier Assembly for Use in High Temperature Fuel Cell Systems
F. C. Jahnke
J. M. Daly
M. A. Lilback
Pending
12393623
15
Fuel Cell with Electrical Short Circuit Prevention Means
C. Yuh
M. Farooque
A. Hilmi
R. Johnsen
G. Xu
Pending
12424196
16
Fuel Cell System Manifold Seal
G. DiCostanzo
D. Kelley
L. Ernst, JR.
Pending
12608175
17
Sulfur Breakthrough Detection Assembly for use in a Fuel Utilization System and
Sulfur Breakthrough Detection Method
J. M. Daly
Pending
12951679
18
Pre-Processing Assembly for Pre-Processing Fuel Feedstocks for use in a Fuel
Cell System
S. Katikaneni
J. M. Daly
M. Farooque
Pending
13006959



III.
Non-U.S. Patents and Applications Held by FCE

 
Title
Inventor(s)
Country
Application No. / Publication No. / Patent No.







--------------------------------------------------------------------------------




1
Improved anode structure for molten carbonate fuel cell
A. Hilmi
C. Yuh
M. Farooque
KR
2009-7009153
EP
7843653.2
2
Fuel Cell Anode and Fuel Cell
Doyon J
DE
69514317.4
3
Molten carbonate fuel cell cathode with mixed oxide coating
Hilmi, Abdelkader Yuh, Chao-Yi
KR
772237
4
Continuous Method for Manufacture of Uniform Size Flake or Powder
J. Doyon and
T. Lucas
JP
2005-529737
EP
2792529.6
IN
3516/DELNP/2004
5
Method of Making Matrix for Carbonate Fuel Cells
C. Huang
C. Yuh,
J. Doyon
FR
1109759
DE
69941218.8-08
UK
05/31/38
IN
237851
6
Coated Support Material for Use in Fabricating a Fuel Cell Matrix and Method of
Forming Same Using Alkaline Precursors
Xu, Gengfu Yuh, Chao-Yi
KR
2009-0035584
7
Bipolar separator plate for use in a fuel cell assembly and for preventing
poisoning of reforming catalyst
C. Yuh
KR
2008-0109024 (1118884)
8
Bipolar Separator
Farooque M
Doyon J D
Primerano T
CN
ZL97198477.8
9
Bipolar Separator Plate with Improved Wet Seals
C. Yuh, J. Li, M. Primerano, and T. Lucas
CN
1188925
DE
60017604.5-08
10
Fuel Cell Plate Structure Having Baffles in Wet Seal Area
Z. Ma
C. Yuh
D. Kelley
M. Farooque
W. Beesley
KR
2008-0109056 (1137055)
EP
7756434.2
11
Cathode Side Hardware for Carbonate Fuel Cells
G. Xu
C. Yuh
M. Farooque
JP
2008-503058
KR
2007-7000786
EP
5757500.3
12
Fuel Cell Assembly and Method of Making Same
Correa, Salvador E. Lucas, Thomas M. Novacco, Lawrence J.
JP
2010-507645
KR
2009/7025370
IN
52/2006
EP
8747841.8
13
Inactive end cell assembly for fuel cells for improved electrolyte management
and electrical contact
C. Yuh,
R. Johnsen and
M. Farooque
DE
60330054
JP
4555225







--------------------------------------------------------------------------------




14
Internal Reforming Fuel Cell Assembly With Simplified Fuel Feed
M. Farooque, L.J. Novacco, J.P. Allen
DE
69910624.9-08
15
High performance internal reforming unit for high temperature fuel cells
Z. Ma
R. Venkataraman
L. Novacco
JP
2008-522942
KR
2007-7015329
EP
5851286.4
16
Flexible Fuel Cell Gas Manifold System
M. Cramer;
J. Shah;
R. Hayes and
D. Kelley
CN
1237642
JP
4317132
EP
1554767
17
Retention System for Fuel Cell Stack Manifolds
S. Blanchet, M. Cramer and R. Zepko
DE
60140371.1-08
IN
196113
JP
3736765
CN
ZL01813533.1
18
Fuel Cell End Unit with Integrated Heat Exchanger
S. Blanchet
P. Patel
CN
100524919
JP
2006-512731 (JP4669917)
EP
03814642.9-2119
19
Fuel Cell Stack Compressive Loading System
S. Blanchet
CN
ZL03825719.X
JP
4153491
EP
1590846
DE
60326650.0-08
20
Fuel Cell Stack Compression System
S. Blanchet, M. Cramer and R. Hayes
CN
1222067
JP
2004-508671
CN
ZL01814724.0
IN
196112
DE
1316124
21
Fuel Cell System with Mixer/Eductor
S. Blanchet and
P. Patel
CN
1332467
JP
4146427
IN
4060/DELNP/2004
22
Wet-Seal Caulk for Carbonate Fuel Cell
D. Kelley
C. Yuh
M. Farooque
KR
2008-0106472 (1111021)
EP
7710141.8
23
Fibrous ceramic material and method for making same
C. Yuh
D. Kelley
N. Jalani
KR
2011-7008795
EP
9815040.2
24
Manifold gasket accommodating differential movement of fuel cell stack
D. Kelley
M. Farooque
JP
2008-525963
KR
2007-7017280
EP
5848515.2
25
Ultra-Smooth Dielectric Members for Liquid Electrolyte Fuel Cells
Li J
Maru H
DE
60140271
CN
ZL01820569.0
IN
216427







--------------------------------------------------------------------------------




26
Fuel cell system including a unit for electrical isolation of a fuel cell stack
from a manifold assembly and method therefor
M. Farooque
D. Kelley
K. Davis
JP
2008-525970
KR
2007-0091032
DE
1839355
27
Dielectric frame assembly and fuel cell manifold
E. Hansell
K. Dickson
M. Farooque
D. Kelley
P. Gilbert
JP
2008-530723
KR
2007-7016672
EP
5825071.3
28
Modular Fuel-Cell Stack Assembly
W. Urko andP. Patel
JP
2008-510277
KR
2007-7005400
IN
87/DELNP/2007
EP
5791109.1
29
High-lithium electrolyte for use in molten carbonate fuel cells and method for
making same
A. Hilmi
C. Yuh
M. Farooque
IN
6968/DELNP/2007
KR
2007-7029301
30
Carbonate Fuel Cell and Components Thereof for In-Situ Delayed Addition of
Carbonate Electrolyte
R. Johnsen
C. Yuh
M. Farooque
KR
2007/7030556
31
Method for producing plate-shaped components or combinations of components
De Rooij, Robert Nammensma, Pieter
JP
3974183
EP
914684
32
Carbonate Fuel Cell Matrix
M. Farooque
C. Yuh
EP
69525413.8
JP
2947739
33
Catalyst Assembly for Internal Reforming Fuel Cell
M. Farooque
P. Patel
J. Allen
DE
69737564
34
Catalyst and/or Electrolyte Loaded Plate and Method of Making Same
C. Haung, C.
Yuh, M.
Farooque
IN
3145/DELNP/2005
35
Manifold and Sealing Assembly for Fuel Cell Stack
D. Kelley and R. Hayes
DE
60237511.8-08
CN
ZL03805813.X
IN
4318667 (786/MUMNP/2003)
36
Anode Support for Carbonate Fuel Cells
C. Yuh and J. Li
DE
60211558.2-08
IN
01319/DELNP/2004
37
Compliant Manifold Gasket
M. Farooque
C. Yuh
M. Cramer
D. Kelley
KR
770810
EP
4801843.6
38
Reforming Catalyst and Method and Apparatus for Making and Loading Same
S. Katikaneni
S. Correa
E. Gladke
IN
3128/DELNP/2008
KR
2008/7014532







--------------------------------------------------------------------------------




39
Reactant Flow Arrangement of a Power System of Several Internal Reforming Fuel
Cell Stacks
N. J. J. Dekker
R. G. Fellows
DE
947022
KR
997004235
40
Flow Control Assembly for Use with Fuel Cell Systems Operating on Fuels with
Varying Fuel Composition
J. Daly
F. Jahnke
S. Koehler
IN
6804/DELNP/2007
41
Gasket for Molten Carbonate Fuel Cell
Farooque, Mohammad Allen, Jeff
EP
472152
DE
P69109971.5
42
Connection Assembly for Promoting Electrical Isolation
S. Blanchet
D. Kelly
M. Farooque
R. Way
KR
2006-7004986 (820997)
43
Compliant Member for Wet Seal
Yuh, Chao-Yi |
Cramer, Michael |
Farooque, Mohammad |
Kelley, Dana |
Begley, Chris
KR
2006-7003077 (771321)
44
Electrolyte Matrix for Molten Carbonate Fuel Cells with Improved Pore Size and
Method of Manufacturing Same
Xu, Gengfu | Yuh, Chao-Yi
KR
2007-7029052
DE
602006024569.6
45
Mixer/Educator for High Temperature Fuel Cells
BLANCHET, Scott BARLOW, Alan SNYDER, William, J. FARRENKOPF, Dennis, R. MOFFAT,
Robert, J.
KR
2006-7016225 (842987)
JP
2006-551051
46
A Manifold System for Coupling Gases to or from the Face of a Fuel Cell Stack
N/A
IN
475/DELNP/2005 (243645)
47
A Dielectric Member for a Liquid Electrolyte Fuel Cell System
N/A
IN
832/DELNP/2003 (222761)
48
Fuel Reformer
N/A
IN
1169/DELNP/2005 (41/2009)
49
Online Monitoring Assembly for detection of Sulfur Breakthrough in a
Desulfurizer Assembly and Sulfur Break Through Detection
N/A
IN
40/DELNP/2010 (32/2010)







--------------------------------------------------------------------------------




50
Internal Reforming Fuel Cell Assembly with Selectively Adjustable Direct and
Indirect Internal Reforming
N/A
IN
4066/DELNP/2006 (25/2007)
51
A Fuel Cell Assembly
N/A
IN
950/DELNP/2005 (25/2009)
52
Method and System for Recovering High Power Output Operation of High Temperature
Fuel Cell by Using a Rapid Load Recovery
N/A
IN
9762/DELNP/2008 (12/2009)
53
Catalyst assembly for use in anode gas oxidizing systems of high temperature
fuel cells
S. Blanchet
S. Katikaneni
CN
101542802
KR
2008-0033487
IN
600/DELNP/2008
54
Control assembly for controlling a fuel cell system during shutdown and restart
R. Venkataraman
M. Farooque
G. Carlson
G. Berntsen
D. Beachy
S. Peterhans
M. Bischoff
KR
2008-0043821
55
Low Flow Bypass
K. Arneson
F. Jahnke
G. Berntsen
KR
2009-0005174
56
Fuel Cell System with Recycle of Anode Exhaust Gas
F. Jahnke
S. Parab
JP
2006-525626
KR
768973
57
Internal Reforming Fuel Cell Assembly With Selectively Adjustable Direct and
Indirect Internal Reforming
S. Blanchet
JP
2007-520868
KR
796111
IN
25/2007
58
Fuel Cell Assembly Using Multiple Fuel Cell Stacks and Control Method Therefor
G. Berntsen
J. Doyon
JP
2009-536781
KR
2009-0014196
IN
9007/DELNP/2008
DE
2038952
59
A fuel cell system with recycle of anode exhaust gas
JAHNKE, Fred, C. | PARAB, Sanjay C.
JP
2006-501191
60
Assembly for and Method of Housing an Object, Such as Fuel Cell Balance of Plant
Equipment, for Transport to and Storage at a User Location
K. Arneson
L. Ernst Jr.
A. Durante
G. Chenot
JP
2009-534278
KR
2008-0111448
IN
7340/DELNP/2008
61
Pre-Processing Assembly For Pre-Processing Fuel Feedstocks For Use In A Fuel
Cell System
S. Katikaneni
M. Farooque
CN
101287815
JP
2008-518870
KR
2007-0085688







--------------------------------------------------------------------------------




62
High-Capacity Sulfur Adsorbent Bed and Gas Desulfurization Method
S. Katikaneni
S. Parab
JP
2007-500265 (JP4795950)
KR
796110
UK
1660215
DE
602004030130.2-08
63
Electrolyte Creepage Barrier for Liquid Electolyte Fuel Cells
J. Li, M. Farooque, C. Yuh
EP
1994204.4
64
Anode with Ceramic Additives for Molten Carbonate Fuel Cell
Hilmi, Abdelkader Yuh, Chao-Yi Farooque, Mohammad
KR
2010/7023827
65
Anode support member and bipolar separator for use in a fuel cell assembly and
preventing poisoning of performing catalyst
C. Yuh
EP
7717359.9
66
Internal reforming fuel cell assembly with external manifold and selective
catalyst loading for staging fuel supply within high temperature fuel cell stack
Z. Ma D. Kelley N. Jalani
EP
10751282.4
KR
2011/7023629
67
Modular fuel cell stack assembly including anode gas oxidizer and integrated
external manifolds for use in fuel cell stack modules
Z. Ma M. Farooque R. Venkataraman M. Cramer A. Barlow
EP
9759473.3
KR
2011/7000210
68
Flow distribution control baffle plate for fuel cells
J. McInerney
L. Ernst
M. Farooque
E. Hansell
D. Nedu
K. Davis
W. Snyder
M. Quantannens
PCT
PCT/US2012/022322
69
Method and manufacturing assembly for sintering fuel cell electrodes and
impregnating porous electrodes with electrolyte powders by induction heating for
mass production
T. Lucas
W. Zhu
T. Vailionis
PCT
PCT/US2012/048449
70
High performance electrolyte for molten carbonate fuel cells
A. Hilmi
C. Yuh
M. Farooque
PCT
PCT/US2011/043952







--------------------------------------------------------------------------------




71
Bipolar separator assembly for fuel cells and method of making same
W. Morris
L. Novacco
M. Primerano
PCT
PCT/US2012/038536



IV.
Candidate Patents Subject to Further Review

 
Title
Inventor(s)
Status
Application No.
Patent No.
1
Fuel Cell Hybrid Power Plant for Gas Distribution Systems
A. Skok
D. Trechroeb
Patented
11435054
8,080,344
2
Electrode Assembly and Method of Making Same
M. Lambrech
P. Patel
Patented
11925368
8,053,035
3
Liquid Metal Heat Exchanger for High Temperature Fuel Cells
R. Sanderson
Patented
12233447
8,048,549
4
High-Efficiency Dual-Stack Molten Carbonate Fuel Cell System
F. Jahnke
M. Farooque
H. Ghezel-Ayagh
Patented
12194272
8,062,799
5
Integrated high efficiency fossil fuel power plant/fuel cell system with CO2
emissions abatement
M. Farooque
F. Jahnke
Patented
10860740
7,396,603
6
Integrated Fuel Cell And Heat Engine Hybrid System For High Efficiency Power
Generation
H. Ghezel-Ayagh
Patented
11733447
7,862,938
7
Enhanced High Efficiency Fuel Cell / Turbine Power Plant
H. Ghezel-Ayagh
Z. Wang
Patented
10660320
6,896,988
8
Internal Reforming Fuel Cell Assembly With Selectively Adjustable Direct and
Indirect Internal Reforming
S. Blanchet
Patented
10774113
6,974,644
9
High Efficiency Fuel Cell System
H. Ghezel-Ayagh, A. Leo, R. Sanderson
Patented
9453185
6,365,290
10
Biomass-Fuel Cell Cogeneration Apparatus and Method
Patel P
Fan J
Patented
8596616
5,736,026
11
Methanation assembly using multiple reactors
F. Jahnke
S. Parab
Patented
10818680
7,247,281
12
DFC Operation With HD-5 Propane: Fuel Processing System Design
S. Katikaneni
J. Daly
M. Farooque
Patented
11469527
7,455,923
13
Pre-Processing Assembly For Pre-Processing Fuel Feedstocks For Use In A Fuel
Cell System
S. Katikaneni
M. Farooque
Patented
12478283
7,871,450







--------------------------------------------------------------------------------




14
Fluid Diverter for a Fuel Cell System
P. Patel
F. Jahnke
M. Lambrech
Pending
12499129
 
15
Fuel Cell Power Production System with an Integrated Hydrogen Utilization Device
H. GHEZEL-AYAGH
F. C. JAHNKE
Pending
12525751
 
16
Fuel Supply Assembly for Supplying Propane Fuel to a Fuel Cell Assembly and Fuel
Cell System Employing the Same
N/A
IN
1072/DELNP/2009 (34/2010)
 
17
High-Efficiency Dual-Stack Molten Carbonate Fuel Cell System
F. Jahnke
M. Farooque
H. Ghezel-Ayagh
KR
20110042120
 
18
Fuel Cell Hybrid Power Plant for Gas Distribution Systems
A. Skok
D. Trechroeb
CN
101529632
 
JP
2009-537954
 
KR
2009-0056933
 
IN
9491/DELNP/2008
 
19
Integrated high efficiency fossil fuel power plant/fuel cell system with CO2
emissions abatement
M. Farooque
F. Jahnke
CN
101427408
 
JP
2008-507113
 
CN
ZL200580017924.1
 
KR
2007-0057131
 
20
Integrated Fuel Cell And Heat Engine Hybrid System For High Efficiency Power
Generation
H. Ghezel-Ayagh
KR
2009-0108104
 
KR
2009-0108123
 
21
Enhanced High Efficiency Fuel Cell / Turbine Power Plant
H. Ghezel-Ayagh
Z. Wang
JP
4516078
 
KR
771357
 
DE
602004025601.3-08
 
22
High Efficiency Fuel Cell System
H. Ghezel-Ayagh, A. Leo, R. Sanderson
CN
1218421 (00816543.2)
 
JP
3751881
 
DE
60039717
 
23
Fuel cell power production system with an integrated hydrogen utilization device
GHEZEL-AYAGH, Hossein | JAHNKE, Fred, C.
KR
2009-7017887
 
24
Methanation assembly using multiple reactors
F. Jahnke
S. Parab
JP
2007-533662
 
KR
2007-0015564
 
IN
5563/DELNP/2006
 
25
DFC Operation With HD-5 Propane: Fuel Processing System Design
S. Katikaneni
J. Daly
M. Farooque
JP
2010-503156
 
KR
2009-0052379
 











--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




EXHIBIT D


SALES TARGETS




Year    *    *    *    *    Total
*    *    *    *    (MW)


2013    *    *    *    *    *
2014    *    *    *    *    *
2015    *    *    *    *    *
2016    *    *    *    *    *
2017    *    *    *    *    *
2018    *    *    *    *    *
2022    *    *    *    *    *
2027    *    *    *    *    *


*


* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.


    










--------------------------------------------------------------------------------






SCHEDULE A
POSCO Affiliates
POSCO Affiliates shall include the following companies:
POSCO, a Korean corporation having a place of business at 1 Goedong-dong,
Nam-gu, Pohang, Kyungbuk 790-704, Korea
POSCO AST, a Korean corporation having a place of business at 603 Seonggok-dong,
Danwon-gu, Ansan, Gyeonggi 425-833, Korea
POSCO E&C, a Korean corporation having a place of business at 568-1
Goedong-dong, Nam-gu, Pohang, Gyeongbuk 790-704, Korea
POSCO ICT, a Korean corporation having a place of business at 606 Ho-dong,
Nam-gu, Pohang, Gyeongbuk, Korea
POSCO PLANTEC, a Korean corporation having a place of business atJanghung-dong,
Nam-gu, Pohang, Gyeongbuk 790-240, Korea
POSCO ENGINEERING, a Korean corporation having a place of business at 9-3
Sunae-dong, Bundang-gu, Seongnam-City, Gyeonggi-do 463-825, Korea
POSCO C&C, a Korean corporation having a place of business at 470 Janghung-dong,
Nam-gu, Pohang, Gyeongbuk, Korea
POSCO SS, a Korean corporation having a place of business at Jeockhyun St. 143,
Sungsan-gu, Changwon, Gyeongnam, Korea
POSCO CHEMTECH, a Korean corporation having a place of business at 1-143
Cheongnim-dong, Nam-gu, Pohang, Gyeongbuk, Korea
POSCO M-tech, a Korean corporation having a place of business at 608 Hyoja-dong,
Nam-gu, Pohang, Gyeongbuk 790-330, Korea
POSCO P&S, a Korean corporation having a place of business at 735-3 POSCO P&S
Tower 735-3 Yeoksam-dong, Gangnam-gu, Seoul 135-923, Korea
Daewoo International, a Korean corporation having a place of business at
84-11(Yonsei Severance Building), Namdaemunno 5-ga, Jung-gu, Seoul 100-753,
Korea
RIST, a Korean research institute having a place at 32 Hyoja-dong, Nam-gu,
Pohang, Gyeongbuk 790-600, Korea






--------------------------------------------------------------------------------




SCHEDULE B


I.    Countries of the Asia Market shall mean the countries noted below:




Asia
 
 
 
 
 
Armenia
 
Bangladesh
 
Bhutan
 
Brunei
 
Cambodia
 
Timor
 
Georgia
 
Indonesia
 
Japan
 
Kazakhstan
 
Kyrgyzstan
 
Laos
 
Malaysia
 
Maldives
 
Mongolia
 
Nepal
 
Philippines
 
Singapore
 
Republic of Korea
 
Tajikistan
 
Thailand
 
Turkmenistan
 
Uzbekistan
 
Vietnam
 
China
 
India
 









--------------------------------------------------------------------------------






II.    Countries of the Non-Asia Market shall include all countries and
jurisdictions in the world excluding 1) the Asia Market set forth above in
section I, and 2) the countries noted below:
Western Europe            Eastern Europe
Andorra                Albania
Austria                    Bulgaria
Belgium                Czech Republic
Cyprus                    Slovakia
Denmark                Hungary
Federal Republic of Germany        Poland
Finland                Romania
France                    All states of the former USSR
Great Britain                and including, but not limited to
Northern Ireland            CIS (Commonwealth of Independent
Greece                    States)
Greenland                 Yugoslavia
Ireland                    Slovenia
Iceland                    Croatia
Italy
Liechtenstein
Luxembourg            
Malta                
Monaco
Netherlands
Norway
Portugal
San Marino
Spain
Sweden
Switzerland
The Vatican State


Middle East
Iran        
Iraq        
Lebanon
Syria
Yemen, Arab Rep.
Yemen, Peoples Rep.


North America
United States
Canada
Mexico






--------------------------------------------------------------------------------




SCHEDULE C


FCE Previously Granted Distribution Rights


 

Partner
Type of Agreement and Territory
Effective Date
Expiration
Rights in Korea
Abengoa & Hynergreen (subsidiary)
Memorandum of Understanding, Non-Exclusive in Europe and South America
12-09-2011
12-08-2017
No
FuelCell Energy Solutions GmbH & Fraunhofer IKTS
Partnership Agreement
Non-exclusive, Europe
06-19-2012
Indefinite
No







--------------------------------------------------------------------------------




SCHEDULE D
FCE Third Parties under a Confidentiality Agreement
Name
Material / Component
Part Number
Commentary
*
*
*
*



* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.






--------------------------------------------------------------------------------




SCHEDULE E
Roadmap
*


* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.
















